


--------------------------------------------------------------------------------


FIFTH AVENUE BUILDING COMPANY LLC


Landlord,             


JESUP & LAMONT, INC.


Tenant.             
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



LEASE
 

--------------------------------------------------------------------------------

 
Premises:     
Part of the 17th Floor
 
623 Fifth Avenue
 
New York, New York

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE
 
PAGE
         
1.
Premises; Term
 
1
 
2.
Commencement of Term
 
1
 
3.
Rent
 
2
 
4.
Use
 
3
 
5.
Alterations, Fixtures
 
5
 
6.
Repairs
 
8
 
7.
Floor Load; Noise
 
9
 
8.
Laws, Ordinances, Requirements of Public Authorities
 
10
 
9.
Insurance
 
11
 
10.
Damage by Fire or Other Cause
 
14
 
11.
Assignment, Subletting, Mortgaging
 
15
 
12.
Liability of Landlord and Indemnity by Tenant
 
20
 
13.
Moving of Heavy Equipment
 
22
 
14.
Condemnation
 
22
 
15.
Entry, Right to Change Public Portions of the Building
 
23
 
16.
Conditional Limitations, Etc.
 
24
 
17.
Mechanic's Liens
 
28
 
18.
Landlord's Right to Perform Tenant's Obligations
 
29
 
19.
Covenant of Quiet Enjoyment
 
29
 
20.
Excavation
 
29
 
21.
Services and Equipment
 
30
 
22.
Escalation
 
33
 
23.
Electricity
 
39
 
24.
Broker
 
41
 
25.
Subordination and Ground Lease
 
42
 
26.
Estoppel Certificate
 
44
 
27.
Waiver of Jury Trial
 
45
 
28.
Surrender of Premises
 
45
 
29.
Rules and Regulations
 
46
 
30.
Successors and Assigns and Definitions
 
46
 
31.
Notices
 
47
 
32.
No Waiver; Entire Agreement
 
48
 
33.
Captions
 
50
 
34.
Inability to Perform
 
50
 
35.
No Representations by Landlord
 
51
 
36.
Security Deposit
 
51
 
37.
Late Payment Charge
 
52
 
38.
Rent Control
 
53
 
39.
Confidentiality
 
53
 
40.
Landlord's Contribution
 
54
 

 
 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS, cont.


ARTICLE
 
PAGE
         
41.
Supplemental Air Conditioning
 
55
 
42.
Renewal Option
 
56
 
43.
Renewal Option Arbitration
 
58
 
44.
15th Floor Additional Space
 
59
 
45.
Additional Option Space
 
61
 
46.
Additional Option Space Arbitration
 
64
   
Testimonium and Signatures
 
66
   
Acknowledgments
 
67
   
Schedule A
Floor Plan
 
68
   
Schedule B
Description of Land
 
69
   
Schedule C
Rules and Regulations
 
70
   
Schedule D
Cleaning Specifications
 
75
   
Schedule E
Definitions
 
77
 

 
 
iii

--------------------------------------------------------------------------------

 


INDENTURE OF LEASE made as of March 3, 2010, between FIFTH AVENUE BUILDING
COMPANY LLC, a New York limited liability company, having an office at 750
Lexington Avenue, 28th Floor New York, New York 10022 ("Landlord") and JESUP &
LAMONT, INC., a Washington corporation, having an office at 650 Fifth Avenue,
3rd Floor, New York, New York 10019 ("Tenant").
 
WITNESSETH:
 
ARTICLE 1
 
Premises; Term
 
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
following space ("Demised Premises"): the entire 17th floor, as shown
crosshatched on the floor plan (Schedule A) attached hereto, in the office
building known as and by the street number 623 Fifth Avenue, in the Borough of
Manhattan, City and State of New York ("Building"), located on the land (“Land”)
more particularly described in Schedule B attached hereto, upon and subject to
the terms, covenants and conditions hereafter set forth.
 
TO HAVE AND TO HOLD the Demised Premises unto Tenant for a term commencing on
March 3, 2010 (the "Commencement Date") and ending on August 31, 2017 (unless
sooner terminated pursuant to the provisions of this Lease) ("Expiration Date").
 
IT IS MUTUALLY COVENANTED AND AGREED between Landlord and Tenant as follows:
 
ARTICLE 2
 
Commencement of Term
 
Section 2.01. The term of this Lease shall commence on March 3, 2010. On the
Commencement Date, Landlord shall deliver vacant possession of the Demised
Premises to Tenant and the electrical, mechanical, plumbing, life safety,
sprinkler systems, and the heat, ventilation and air conditioning systems
(“HVAC”) serving the Demised Premises shall be in working order.
 
Section 2.02. Subject to Section 2.01 above, Tenant has fully inspected the
Demised Premises, is familiar with the condition thereof and agrees to accept
possession of the same in its “As Is” condition on the Commencement Date.
Landlord shall not be required to do any work therein to make the same suitable
for the operation of Tenant's business. Landlord represents that the Demised
Premises does not contain hazardous materials. On the Commencement Date,
Landlord shall deliver an ACP-5 certificate for the Demised Premises.
 
 
1

--------------------------------------------------------------------------------

 

ARTICLE 3
 
Rent
 
Section 3.01. Tenant shall pay as rent for the Demised Premises from and after
the Commencement Date, the following:
 
(a)          a fixed minimum rent (the "minimum rent") at the following annual
rates:
 
(i)           Nine Hundred Forty-One Thousand Five Hundred Ninety Dollars
($941,590.00) per annum (payable $78,465.83 per month) from the Commencement
Date to August 31, 2013; and
 
(ii)          Nine Hundred Ninety-Nine Thousand Five Hundred Thirty-Four Dollars
($999,534.00) per annum (payable $83,294.50 per month) from September 1, 2013
for the remainder of the term; and
 
(b)          all other sums and charges required to be paid by Tenant under the
terms of this Lease (including without limitation, the payments required to be
made under Article 22), which shall be deemed to be and are sometimes referred
to hereafter as additional rent.
 
Section 3.02. Notwithstanding the provisions of Section 3.01 hereof and provided
Tenant is not then in default under any of the provisions of this Lease on its
part to be performed, Tenant shall be entitled to an abatement of part of the
minimum rent only in the amount of $78,465.83 for the 1st, 2nd, 3rd, 16th, 17th
and 18th months of the term succeeding the Commencement Date (totaling six (6)
months), provided that any additional rent for each such month shall be paid by
Tenant.
 
Section 3.03. The minimum rent shall be payable in equal monthly installments
not more than one month in advance on the first day of each and every month
during the term of this Lease, except that the amount of $78,465.83 shall be
paid upon the execution of this Lease and applied to the payment of minimum rent
for the fourth (4th) month of the term following the Commencement Date.
 
Landlord and Tenant agree that Tenant shall pay minimum rent, additional rent
and other amounts now due or hereafter to become due to the Landlord or its
agents as provided for in this Lease, (as and when due) directly to the
following lock-box account:

 
2

--------------------------------------------------------------------------------

 

Fifth Avenue Building Company LLC
P.O. Box 5719
Hicksville, New York 11802-5719
 
All rent checks shall be made payable to Fifth Avenue Building Company LLC.
 
Section 3.04. Tenant shall pay the minimum rent and additional rent in lawful
money of the United States which shall be legal tender for the payment of all
debts, public and private, at the time of payment.
 
Section 3.05. The minimum rent and additional rent shall be payable by Tenant
without any set-off, abatement or deduction whatsoever and without notice or
demand, except as otherwise expressly provided herein.
 
ARTICLE 4
 
Use
 
Section 4.01. Tenant shall use and occupy the Demised Premises for general,
executive and administrative offices for securities brokerage and investment
banking, and for no other use or purpose.
 
Section 4.02. Notwithstanding the provisions of Section 4.01, Tenant shall not
use or allow the use of the Demised Premises or any part thereof (1) for the
cooking and/or sale of food; (2) for storage for sale of any alcoholic beverage
in the Demised Premises; (3) for the storage and/or sale of any product or
material from the Demised Premises; (4) for manufacturing or commercial printing
purposes; (5) for the conduct of a school or training facility or similar type
of business which results in the presence of the general public in the Demised
Premises; (6) for the conduct of the business of an employment agency or
personnel agency; (7) for the conduct of any public auction or public
exhibition; (8) for occupancy by a foreign, United States, state, municipal or
other governmental or quasi-governmental body, agency or department or any
authority or other entity which is affiliated therewith or controlled thereby
and which has diplomatic or sovereign immunity or the like with respect to a
commercial lease; (9) for messenger or delivery service (excluding Tenant's own
employees or outside services); (10) as a public stenographer or typist; (11) as
a telephone or telegraph agency; (12) as a company engaged in the business of
renting office(s) or desk space in the Demised Premises to the general public;
(13) as medical offices or a laboratory; (14) as a travel agency; (15) as a
dating service; (16) as a restaurant; (17) as a night club, discotheque, arcade
or like kind establishments; (18) as a public or quasi-public health facility,
radiation treatment facility, methadone clinic or other drug related clinic,
abortion clinic, or for any practice conducted in or through the format of a
clinic; (19) as a pawn shop; (20) as an off-track betting parlor; (21) as a
homeless shelter, soup kitchen or similar use; (22) for the sale or display or
pornographic products or services; (23) for the use or storage of flammable
liquids or chemicals (unless incidental to a permitted use); (24) as a funeral
parlor; (25) for the sale or grooming of pets; or (26) for any form of
spiritualist services, such as fortune telling or reading.  Furthermore, the
Demised Premises shall not be used for any purpose that would, in Landlord's
reasonable judgment, tend to lower the first-class character of the Building,
create unreasonably excessive elevator or floor loads, materially impair or
interfere with any of the Building operations or the proper and economic
heating, air-conditioning, cleaning or any other services of the Building,
interfere with the use of the other areas of the Building by any other tenants,
or impair the appearance of the Building.  Neither Tenant nor any person within
Tenant's control shall use, generate, store, treat and/or dispose of any
Hazardous Materials (as hereinafter defined) in, on, under or about the Demised
Premises.
 
 
3

--------------------------------------------------------------------------------

 

Section 4.03. If any governmental license or permit, other than a Certificate of
Occupancy, is required for the proper and lawful conduct of Tenant's business in
the Demised Premises, or any part thereof, and if failure to secure such license
or permit would in any way affect Landlord, Tenant, at its expense, shall duly
procure and thereafter maintain such license or permit and submit the same for
inspection by Landlord.  Tenant shall at all times comply with the terms and
conditions of each such license or permit.
 
Section 4.04. Tenant shall not at any time use or occupy, or permit anyone to
use or occupy, the Demised Premises, or do or permit anything to be done in the
Demised Premises, in violation of the Certificate of Occupancy for the Demised
Premises or for the Building, and will not permit or cause any act to be done or
any condition to exist on the Demised Premises which may be dangerous unless
safeguarded as required by law, or which in law constitutes a nuisance, public
or private, or which may make void or voidable any insurance then in force
covering the Building and building equipment.
 
 
4

--------------------------------------------------------------------------------

 

ARTICLE 5
 
Alterations, Fixtures
 
Section 5.01.  Tenant, without Landlord's prior consent, shall make no
structural or exterior alterations, installations, additions, or improvements
(“work”) in or to the Demised Premises. However, subject to Landlord's consent,
which shall not be unreasonably withheld, conditioned or delayed, Tenant may
make non-structural interior alterations, including, without limitation, the
installation of special systems such as private bathrooms, a supplemental air
conditioning system, computer facilities and a fitness area (collectively
“Alterations”) in the Demised Premises, provided that: (i) such Alterations
shall not affect the Building structure; (ii) such Alterations shall not affect
any area, outside the Demised Premises or the Building; (iii) such Alterations
shall comply with all Governmental Requirements, and any other provisions of
this Lease; (iv) such Alterations shall not unreasonably interfere with the
normal and customary business operations of other tenants of the Building or
Building Project; or (v) such Alterations shall not cause or create a dangerous
or hazardous condition. Notwithstanding the foregoing, Tenant may make any
Alterations that cost less than $75,000.00 during any twelve (12) consecutive
month period without Landlord's consent but subject to Landlord's approval of
contractors as set forth below which approval of the contractor shall not be
unreasonably withheld, conditioned or delayed provided that the contractor is
licensed, bonded, insured and complies with Landlord’s contractor integrity
program, provided further that Tenant delivers to Landlord written notice of
such Alterations at least ten (10) business days prior to the commencement
thereof. Tenant may also make Alterations, or may paint the Demised Premises and
install carpeting, wall covering and furnishings in the Demised Premises (the
“Cosmetic Alterations”) and technology alterations (i.e. – voice and data
cabling, equipment installations and upgrades) (collectively, the “Permitted
Alterations”) without Landlord's consent but subject to Landlord's approval of
contractors, which approval shall not be unreasonably withheld, conditioned or
delayed provided that the contractor is licensed, bonded, insured and complies
with Landlord’s contractor integrity program, provided further that Tenant
delivers to Landlord written notice of such Permitted Alterations at least ten
(10) business days prior to the commencement thereof. The foregoing shall apply
to Landlord's right to approve Tenant's contractors, and shall not be deemed to
require Landlord's consent for the actual performance of the Permitted
Alterations. If any contractor, other than Landlord, shall perform any work or
Alterations, such contractor shall first be approved by Landlord and Tenant
shall pay to Landlord any out-of-pocket expenses incurred by Landlord in
connection therewith, provided, that Tenant shall not be required to pay such
expenses for (i) Tenant’s Work to prepare the Demised Premises for Tenant’s
initial occupancy and (ii) Cosmetic Alterations and technology alterations (i.e.
– voice and data cabling, equipment installations and upgrades). Notwithstanding
the foregoing, Tenant may, without first obtaining Landlord's consent, utilize
the services of any licensed architect or engineer which Tenant, in its sole and
absolute discretion, deems acceptable. In connection with any request by Tenant
of Landlord that Landlord approve a contractor or subcontractors, Tenant shall
cause the proposed contractor or subcontractor to complete and submit to
Landlord such reasonable questionnaire, if any, as Landlord shall require as
part of Landlord’s contractor integrity program.  Thereafter, Tenant agrees to
reasonably cooperate with Landlord, provided there shall be no cost to Tenant,
in connection with the implementation of such program and to cause its
contractors to comply therewith.  During the term of this Lease, Landlord may
elect to pursue work in the Building under the provisions of the ICAP Program
(as hereinafter defined).  The parties acknowledge that the ICAP Program is not
currently in effect at the Building. Tenant acknowledges that the ICAP Program
may impose requirements with respect to the hiring and training practices, among
other matters, of contractors and subcontractors engaged to perform certain work
in the Building for Tenant (collectively, herein called "Tenant's
Contractors").  Tenant shall use Tenant's Contractors (subject to Landlord's
approvals) that qualify under the applicable requirements of the ICAP Program
for the performance of Tenant's work and any alterations to the Demised Premises
and Tenant will require Tenant's Contractors to comply with the provisions of
the ICAP Program.  If Landlord is notified of any violation of the ICAP Program
by Tenant's Contractors, Landlord shall promptly advise Tenant, and Tenant shall
take all reasonable actions to cure such violations.  Workers' compensation and
commercial general liability insurance covering claims for personal injury,
death, bodily injury and property damage insurance, all in amounts and with
companies licensed to conduct business in New York, shall be provided and at all
times maintained by Tenant's contractors engaged in the performance of the work,
and before proceeding with the work, copies of certificates of such insurance
shall be furnished to Landlord.  If consented to by Landlord, all such work
shall be done at Tenant's sole expense and in full compliance with all
Governmental Requirements (as hereinafter defined).  Upon completion of such
work, Tenant shall deliver to Landlord full scale "as built" plans for the same
in both paper and electronic CAD (either in DWF or DWG) formats.  All
improvements affixed to the realty shall become the property of Landlord,
subject to Tenant's right to replace same during the term hereof with items of
equal quality class and value, and shall remain upon, and be surrendered with,
the Demised Premises as a part thereof at the end of the term or any renewal or
extension term, as the case may be, without allowance to Tenant or charge to
Landlord.  Notwithstanding anything contained in this Lease to the contrary,
Tenant shall not be obligated to remove any alterations or improvements existing
in the Demised Premises as of the Commencement Date. For purposes of this
Section 5.01, “Specialty Alterations” shall mean any structural alterations and
any alterations consisting of vaults, internal staircases, any alterations which
penetrate any floor slab, raised flooring and other alterations of a similar
character which are not customary for general office use in a Class A office
building. Tenant shall, at Tenant's cost and expense, remove any Specialty
Alteration reasonably designated by Landlord, repair any damage to the Demised
Premises or the Building due to such removal, provided, however, that reasonable
wear and tear and damage to the Demised Premises from casualty shall be
excepted. Landlord shall reasonably designate which alterations are deemed to be
Specialty Alterations which must be removed at the end of the term, at the time
that consent to such Specialty Alteration(s) is given by
Landlord.  Notwithstanding the foregoing, If Landlord does not require at the
time of granting consent that the Specialty Alterations must be removed at the
end of the term, then such Specialty Alterations shall remain in the Demised
Premises. If any Building facilities or services, including but not limited to
air-conditioning and ventilating equipment installed by Landlord, are adversely
affected or damaged by reason of the work performed negligently by Tenant,
Tenant, at its expense, shall repair such damage to the extent such damage has
been caused by Tenant's negligent work and shall correct the work so as to
prevent any further damage or adverse effect on such facilities or services.
 
 
5

--------------------------------------------------------------------------------

 

Section 5.02. Prior to commencing any work pursuant to the provisions of Section
5.01, Tenant shall furnish to Landlord:
 
(a)          Plans and specifications for the work (Tenant’s Plans”) to be done
in both paper and electronic CAD (either in DWF or DWG) formats. Tenant’s Plans
shall be subject to Landlord’s approval (which approval shall not be
unreasonably withheld, conditioned or delayed). Landlord shall promptly review
Tenant's Plans and shall notify Tenant within ten (10) business days of the
receipt of Tenant's Plans or within five (5) business days of any resubmission
thereof that Landlord either: (i) approves Tenant's Plans, (ii) disapproves
Tenant's Plans (stating the reasons therefor with reasonable specificity), or
(iii) requires clarification or additional information.
 
 
6

--------------------------------------------------------------------------------

 

(b)          Copies of all governmental permits and authorizations which may be
required in connection with such work. Upon request from Tenant, Landlord, at no
expense to Landlord, shall join in any applications for permits, approvals or
certificates of governmental agencies or authorities (collectively,
“Application”) required to be obtained by Tenant in connection with Tenant's
Work.
 
(c)          A certificate evidencing that Tenant (or Tenant's contractor) has
procured workers' compensation insurance covering all persons employed in
connection with the work who might assert claims for death or bodily injury
against Landlord, Tenant, any mortgagee or the Building.
 
(d)        A bond, letter of credit, additional security deposit or other
security reasonably satisfactory to Landlord, in the amount of the aggregate
cost of the work in excess of Landlord's Reimbursement Contribution, to insure
the completion of such work.
 
Section 5.03. No approval of plans or specifications by Landlord or consent by
Landlord allowing Tenant to perform work in the Demised Premises shall be deemed
to be an agreement by Landlord that the contemplated work complies with any
Governmental Requirements or insurance requirements or the certificate of
occupancy for the Building nor a determination or representation by Landlord
that the contemplated work will be functional or operational in the Demised
Premises nor shall it be deemed to be a waiver by Landlord of the compliance by
Tenant of any of the terms of this Lease.  Neither Landlord, Landlord’s agents
nor the mortgagee shall be liable for any labor or materials furnished or to be
furnished to Tenant upon credit, and no mechanic’s or other lien for such labor
or materials shall attach to or affect any estate or interest of Landlord or the
mortgagee in and to the Demised Premises or the Building Project.
 
Section 5.04. Where furnished by or at the expense of Tenant (except the
replacement of an item theretofore furnished and paid for by Landlord or for
which Tenant has received a credit), all movable property, furniture,
furnishings, roller files, equipment and trade fixtures ("personalty") other
than those affixed to the realty shall remain the property of and shall be
removed by Tenant on or prior to any termination or expiration of this Lease,
and, in the case of damage by reason of such removal, Tenant, at Tenant's
expense, promptly shall repair the damage.  If Tenant does not remove any such
personalty, Landlord, at its election, (a) may cause the personalty to be
removed and placed in storage at Tenant's expense or (b) may treat the
personalty as abandoned and may dispose of the personalty as it sees fit without
accounting to Tenant for any proceeds realized upon such disposal.
 
 
7

--------------------------------------------------------------------------------

 

Section 5.05. Tenant agrees that the exercise of its rights pursuant to the
provisions of this Article 5 shall not be done in a manner which would create
any work stoppage, picketing, labor disruption or dispute or violate Landlord's
union contracts affecting the Building or unreasonably interfere with the
business of Landlord or any Tenant or occupant of the Building.  In the event of
the occurrence of any condition described above arising from the exercise by
Tenant of its right pursuant to the provisions of this Article 5, Tenant shall,
promptly after notice from Landlord, cease the manner of exercise of such right
giving rise to such condition.  In the event Tenant fails to cease such manner
of exercise of its rights as aforesaid, Landlord, in addition to any rights
available to it under this Lease and pursuant to law, shall have the right to
seek an injunction for specific performance.  With respect to Tenant's work,
Tenant shall make all arrangements for, and pay all expenses incurred in
connection with, use of the freight elevators servicing the Demised Premises
during those hours other than as provided in Section 21.01(a) in accordance with
Landlord's customary charges therefor.  Notwithstanding the foregoing, provided
that Tenant is not then in default, after any applicable notice and the
expiration of any applicable grace period, of any of the terms and conditions of
this Lease on Tenant’s part to be performed, Tenant shall, at no additional
charge, have the right to use the Building’s freight elevator for up to fifty
(50) hours of overtime and/or business hours in the aggregate during the
performance of Tenant's Work (as herein defined) and move-in to the Demised
Premises during the first six (6) months after the Commencement Date.
 
Section 5.06. Tenant shall have sufficient access to the core closets and shall
be provided with sufficient shaft spaces, as needed. Tenant, at Tenant’s sole
cost and expense, shall be permitted to install two (2) 3” conduits from the
Building’s communication POE’s to the Demised Premises, in accordance with the
provisions of this Article.
 
ARTICLE 6
 
Repairs
 
Section 6.01. Tenant shall take good care of the non-structural portions of the
Demised Premises and the fixtures therein and all portions of the HVAC serving
the Demised Premises, mechanical, plumbing and electrical systems within and
exclusively serving the Demised Premises, and at its sole cost and expense make
all repairs thereto as and when needed to preserve them in good working order
and condition.  All damage or injury to the Demised Premises or the Building or
to any building equipment or systems caused by Tenant moving property in or out
of the Building or by installation or removal of personalty or resulting from
negligence or intentional misconduct of Tenant, its employees, agents,
contractors, customers, invitees and visitors, shall be repaired, promptly by
Tenant at Tenant's expense, and whether or not involving structural changes or
alterations, to the satisfaction of Landlord.  All repairs shall include
replacements or substitutions where necessary and shall be at least equal to the
quality, class and value of the property repaired, replaced or substituted and
shall be done in a good and workmanlike manner.

 
8

--------------------------------------------------------------------------------

 

Section 6.02. Landlord, at its expense, shall maintain and make all repairs and
replacements, structural and otherwise, to the exterior and public portions of
the Building and to the Demised Premises, unless Tenant is required to make them
under the provisions of Section 6.01 or unless required as a result of the
performance of alterations by Tenant or on Tenant's behalf, in which event
Tenant, at its expense, shall perform such maintenance, repairs or
replacements.   Tenant shall notify Landlord of the necessity for any repairs
for which Landlord may be responsible in the Demised Premises under the
provisions of this Section.  Landlord shall have no liability to Tenant by
reason of any inconvenience, annoyance, interruption or injury to business
arising from Landlord's making any repairs or changes which Landlord is required
or permitted by this Lease, or required by law, to make in or to any portion of
the Building or the Demised Premises, or in or to the fixtures, equipment or
appurtenances of the Building or the Demised Premises, provided that Landlord
shall use commercially reasonable efforts to minimize any disruption to Tenant's
business operations in the Demised Premises.
 
Section 6.03. Tenant shall not store or place any materials or other
obstructions in the lobby or other public portions of the Building, or on the
sidewalk abutting the Building.
 
ARTICLE 7
 
Floor Load; Noise
 
Section 7.01. Tenant shall not place a load upon any floor of the Demised
Premises which exceeds the load per square foot which such floor was designed to
carry (50 lbs. live per square foot) and which is allowed by law.
 
Section 7.02. Business machines and mechanical equipment belonging to Tenant
which cause noise, vibration or any other nuisance that may be transmitted to
the structure or other portions of the Building or to the Demised Premises, to
such a degree as to be objectionable to Landlord or which interfere with the use
or enjoyment by other tenants of their premises or the public portions of the
Building, shall be placed and maintained by Tenant, at Tenant's expense, in
settings of cork, rubber or spring type vibration eliminators sufficient to
eliminate such objectionable or interfering noise or vibration.
 
 
9

--------------------------------------------------------------------------------

 

ARTICLE 8
 
Laws, Ordinances, Requirements of Public Authorities
 
Section 8.01. (a)    Landlord represents that as of the Commencement Date, the
Demised Premises shall be free of any Hazardous Materials (as that term is
hereinafter defined) and that as of the Commencement Date, the Demised
Premises shall be in compliance with legal requirements. Tenant, at its expense,
shall comply with all laws, orders, ordinances, rules and regulations and
directions of Federal, State, County and Municipal authorities and departments
thereof having jurisdiction over the Demised Premises and the Building, now or
hereafter in effect including but not limited to the Americans With Disabilities
Act (collectively "Governmental Requirements"), arising by reason of Tenant's
specific manner of use of the Demised Premises or any installations made therein
by or on behalf of Tenant, or any default by Tenant under this Lease.
 
(b)        Tenant covenants and agrees that Tenant shall, at Tenant's sole cost
and expense, comply at all times with all Governmental Requirements governing
the use, generation, storage, treatment and/or disposal of any "Hazardous
Materials" (which term shall mean any biologically or chemically active or other
toxic or hazardous wastes, pollutants or substances, including, without
limitation, asbestos, PCBs, petroleum products and by-products, substances
defined or listed as "hazardous substances" or "toxic substances" or similarly
identified in or pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., and as hazardous
wastes under the Resource Conservation and Recovery Act, 42 U.S.C. § 6010 et
seq., any chemical substance or mixture regulated under the Toxic Substance
Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., any "toxic pollutant"
under the Clean Water Act, 33 U.S.C. § 466 et seq., as amended, any hazardous
air pollutant under the Clean Air Act, 42 U.S.C. § 7401 et seq., hazardous
materials identified in or pursuant to the Hazardous Materials Transportation
Act, 49 U.S.C. § 1802 et seq., and any hazardous or toxic substances or
pollutant regulated under any other Governmental Requirements), to the extent
such compliance is necessitated by Tenant's specific manner of use of the
Demised Premises.  Tenant shall agree to execute, from time to time, at
Landlord's request, affidavits, representations and the like concerning Tenant's
best knowledge and belief regarding the presence of Hazardous Materials in, on,
under or about the Demised Premises, the Building or the Land.  Tenant shall
indemnify and hold harmless Landlord, its partners, officers, shareholders,
members, directors and employees, the lessor under the Saks Lease (as
hereinafter defined) and any mortgagee (collectively, the "Indemnitees"), from
and against any loss, cost, damage, liability or expense (including attorneys'
fees and disbursements) arising by reason of any cleanup, removal, remediation,
detoxification action or any other activity required or recommended of any
Indemnitees by any government authority by reason of the presence in or about
the Land, the Building or the Demised Premises of any Hazardous Materials, as a
result of or in connection with the negligent act or omission of Tenant or any
person or entity within Tenant's control or the breach of this Lease by Tenant
or any person or entity within Tenant's control.  The foregoing covenants and
indemnity shall survive the expiration of any termination of this Lease.

 
10

--------------------------------------------------------------------------------

 

(c)         Landlord, at its expense, shall comply with and cure Governmental
Requirements relating to the public portions of the Building and to the Demised
Premises, provided non-compliance will impair Tenant's use or access to the
Demised Premises, and provided that Tenant is not obligated to comply with them
under the provisions of subdivision (a) of this Section.  Landlord, at its
expense, may contest the validity of any Governmental Requirements and postpone
compliance therewith pending such contest.
 
Section 8.02. If Tenant receives written notice of any violation of any
Governmental Requirements applicable to the Demised Premises, it shall give
prompt notice thereof to Landlord.
 
Section 8.03. Tenant will not clean, nor allow any window in the Demised
Premises to be cleaned, from the outside in violation of Section 202 of the
Labor Law or the rules of the Board of Standards and Appeals or of any other
board or body having or asserting jurisdiction.
 
ARTICLE 9
 
Insurance
 
Section 9.01. Tenant shall not do or permit to be done any act or thing in or
upon the Demised Premises which will invalidate or be in conflict with the
Certificate of Occupancy for the Building or the terms of the insurance policies
covering the Building and the property and equipment therein; and Tenant, at its
expense, shall comply with all rules, orders, regulations and requirements of
the New York Board of Fire Underwriters or any other similar body having
jurisdiction, and of the insurance carriers, and shall not knowingly do or
permit anything to be done in or upon the Demised Premises in a manner which
directly increases the rate of insurance for the Building or any property or
equipment therein over the rate in effect on the Commencement Date.
 
Section 9.02. If, by reason of Tenant's failure to comply with the provisions of
Section 9.01 or any of the other provisions of this Lease, the rate of insurance
for the Building or the property and equipment of Landlord shall be higher than
on the Commencement Date, Tenant shall pay to Landlord any additional or
increased insurance premiums to the extent resulting therefrom thereafter paid
by Landlord until such increase terminates, and Tenant shall make such payment
forthwith on demand of Landlord.  In any action or proceeding wherein Landlord
and Tenant are parties, a schedule or "make up" of any insurance rate for the
Building or Demised Premises issued by the New York Fire Insurance Exchange, or
other body establishing fire insurance rates for the Building, shall be
conclusive evidence of the facts therein stated and of the several items and
charges in the insurance rates then applicable to the Building or Demised
Premises.
 
 
11

--------------------------------------------------------------------------------

 

Section 9.03. (a)       Tenant covenants to provide on or before the
Commencement Date and to keep in force during the term hereof, the following
insurance coverage:
 
(i)         For the benefit of Landlord, Tenant and any mortgagee, a commercial
general liability policy naming Landlord (and Landlord’s designees) and any
mortgagee as additional insureds, protecting and indemnifying Landlord, Tenant
and any mortgagee against any and all claims for personal injury, death, bodily
injury or property damage occurring upon, in or about the Demised Premises, and
the public portions of the Building in connection with any act of Tenant, its
employees, agents, contractors, customers, invitees and visitors including,
without limitation, personal injury, death, bodily injury or property damage
resulting from any work performed by or on behalf of Tenant, with coverage of
not less than $3,000,000, combined single limit for personal injury, death and
property damage arising out of one occurrence or accident.
 
(ii)        All risk property insurance utilizing the special form in an amount
adequate to cover the cost of replacement of all personal property, fixtures,
furnishings and equipment, including any work (as referred to in Section 5.01),
located in the Demised Premises.
 
(iii)        Workers’ compensation insurance in such limits as required by
applicable Governmental Requirements.
 
(iv)       Business interruption insurance covering those risks referred to in
subdivision (ii) above, in the amount equal to all rents payable under this
Lease for a period of twelve (12) months, commencing with the date of loss.
 
(b)        All such insurance shall (i) be effected under valid and enforceable
policies, (ii) be issued by insurers of recognized responsibility authorized to
do business in the State of New York, (iii) contain a provision whereby the
insurer agrees not to cancel the insurance without thirty (30) days' prior
written notice to Landlord, (iv) contain a provision that no act or omission of
Tenant shall result in forfeiture of the insurance as against Landlord, (v) be
in form acceptable to Landlord or shall use standard forms, (vi) be primary and
not contribute with any insurance carried by Landlord, and (vii) be placed with
insurers carrying a Bests rating of at least A-VIII.
 
 
12

--------------------------------------------------------------------------------

 

On or before the Commencement Date, Tenant shall deliver to Landlord
certificates evidencing the aforesaid insurance coverage, such certificates to
contain an endorsement naming Landlord (and Landlord’s designees) as additional
insureds for liability insurance, and renewal policies or certificates shall be
delivered to Landlord at least thirty (30) days prior to the expiration date of
each policy with proof of payment of the premiums thereof.
 
Section 9.04. Landlord and Tenant shall each secure an appropriate clause in, or
an endorsement upon, each all risk property insurance policy obtained by it and
covering the Building, the Demised Premises or the personal property, fixtures
and equipment located therein or thereon, pursuant to which the respective
insurance companies waive subrogation to the extent insurance proceeds are
received for such loss, or permit the insured, prior to any loss, to agree with
a third party to waive any claim it might have against said third party to the
extent insurance proceeds are recovered from such loss.  The waiver of
subrogation or permission for waiver of any claim herein before referred to
shall extend to the agents of each party and its employees and, in the case of
Tenant, shall also extend to all other persons and entities occupying or using
the Demised Premises in accordance with the terms of this Lease.  If and to the
extent that such waiver or permission can be obtained only upon payment of an
additional charge, then, the party benefitting from the waiver or permission
shall pay such charge upon demand, or shall be deemed to have agreed that the
party obtaining the insurance coverage in question shall be free of any further
obligations under the provisions hereof relating to such waiver or permission.
 
Subject to the foregoing provisions of this Section 9.04, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease to the extent that insurance proceeds are
recovered for such loss, damage or destruction.
 
 
13

--------------------------------------------------------------------------------

 

ARTICLE 10
 
Damage by Fire or Other Cause
 
Section 10.01. If the Demised Premises shall be damaged by fire or other
casualty or the Demised Premises is rendered inaccessible due to fire or other
casualty, the damage shall be repaired by and at the expense of Landlord and the
minimum rent and additional rent pursuant to the provisions of Article 22 until
such repairs shall be made, shall be apportioned according to the part of the
Demised Premises which is usable by Tenant.  Landlord shall have no
responsibility to repair any Tenant's work (as referred to in Section 5.01), the
same being the responsibility of Tenant.  No penalty shall accrue for delays
which may arise by reason of adjustment of insurance by Landlord, unavoidable
delays (as hereinafter defined), or any other cause beyond Landlord's reasonable
control.  Tenant shall give notice to Landlord promptly upon learning thereof in
case of fire or other damage to the Demised Premises.  If the Demised Premises
are totally or substantially damaged or are rendered wholly or substantially
unusable by fire or any such other casualty, or if the Building shall be so
damaged that Landlord shall decide to demolish it or to rebuild it (whether or
not the Demised Premises shall have been damaged), or if more than twenty-five
(25%) percent of the rentable square feet of the Demised Premises shall be
damaged during the last year of the term hereof, Landlord at its election may
terminate this Lease by written notice to Tenant, within ninety (90) days after
such fire or other casualty, and thereupon the term of this Lease shall expire
by lapse of time upon the third (3rd) day after such notice is given, and Tenant
shall vacate and surrender the Demised Premises to Landlord.  Tenant shall not
be liable under this Lease for anything accruing after the date of such
expiration.  Notwithstanding the foregoing provisions of this Section, within
sixty (60) days after such casualty, Landlord shall provide Tenant with an
estimate as to the time reasonably required to repair such damage.  If such
period exceeds nine (9) months from the date of such casualty, subject to
unavoidable delays not to exceed ninety (90) days, Tenant may elect to terminate
this Lease by notice to Landlord no later than ten (10) days following Tenant's
receipt of such estimate, and thereupon the term of this Lease shall expire on
the thirtieth (30th) day after Tenant's notice is given, and Tenant shall vacate
and surrender the Demised Premises to Landlord.  If Landlord does not
substantially complete such repairs within said period of nine (9) months,
subject to unavoidable delays not to exceed ninety (90) days,  then Tenant may
elect to terminate this Lease by notice to Landlord within ten (10) days
following the expiration of such time period, and thereupon the term of this
Lease shall expire on the thirtieth (30th) day after such notice is given, and
Tenant shall vacate and surrender the Demised Premises to Landlord, unless
within such thirty (30) day period, Landlord substantially completes the repair
of such damage, in which event this Lease shall remain in full force and effect.
 
Tenant hereby waives the provisions of Section 227 of the Real Property Law, and
the provisions of this Article shall govern and control in lieu thereof.  If the
damage is due to the fault or neglect of Tenant, the debris shall be removed by,
and at the expense of, Tenant.
 
Section 10.02. No damages of compensation shall be payable by Landlord nor shall
Tenant make any claim for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the Demised Premises or of the
Building, provided that Landlord shall use its commercially reasonable efforts
to commence and effect such repairs promptly and in such manner as not to
unreasonably interfere with Tenant's occupancy.

 
14

--------------------------------------------------------------------------------

 

ARTICLE 11
 
Assignment, Subletting, Mortgaging
 
Section 11.01. Tenant will not, by operation of law or otherwise, assign,
mortgage or encumber this Lease, or sublet or permit the Demised Premises or any
part thereof to be occupied or used by others for desk space or mailing
privileges, without Landlord's prior written consent in each instance.  If this
Lease be assigned, or if the Demised Premises or any part thereof be underlet or
occupied by anybody other than Tenant, Landlord, may, after default by Tenant,
collect rent from the assignee, undertenant or occupant, and apply the net
amount collected to the rent herein reserved, but no assignment, underletting,
occupancy or collection shall be deemed a waiver of the provisions hereof, the
acceptance of the assignee, undertenant or occupant as tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained.  The consent by Landlord to any assignment, subletting,
mortgage or encumbrance shall not in any manner be construed to relieve Tenant
from obtaining Landlord's express consent to any other or further assignment,
subletting, mortgage or encumbrance.  In no event shall any permitted sublessee
assign or encumber its sublease or further sublet all or any portion of its
sublet space, or otherwise suffer or permit the sublet space or any part thereof
to be used or occupied by others, without Landlord's prior written consent in
each instance.
 
Section 11.02. If Tenant shall at any time or times during the term of this
Lease desire to assign this Lease or sublet all or part of the Demised Premises,
Tenant shall give notice thereof to Landlord, which notice shall be accompanied
by (a) a conformed or photostatic executed copy of the proposed assignment or
sublease, together with an abstract of the material terms of the assignment or
sublease, the effective or commencement date of which shall be not less than
thirty (30) nor more than one hundred eighty (180) days after the giving of such
notice, (b) a statement setting forth in reasonable detail the identity of the
proposed assignee or subtenant, the nature of its business and its proposed use
of the Demised Premises, (c) a statement in sufficient detail satisfactory to
Landlord, setting forth the calculations of the sums to be payable to Landlord
pursuant to the provisions of Section 11.10, and (d) current financial
information with respect to the proposed assignee or subtenant, including,
without limitation, its most recent financial report.  Such notice shall be
deemed an offer from Tenant to Landlord whereby Landlord may, at its option,
terminate this Lease if the proposed transaction is an assignment or a sublease
(whether by one sublease or a series of related or unrelated subleases) of all
or substantially all of the Demised Premises.
 
Section 11.03. If Landlord exercises its option to terminate this Lease in the
case where Tenant desires either to assign this Lease or sublet (whether by one
sublease or a series of related or unrelated subleases) all or substantially all
of the Demised Premises, then this Lease shall end and expire on the date that
such assignment or sublet was to be effective or commence, as the case may be,
and the minimum rent and additional rent shall be paid and apportioned to such
date.

 
15

--------------------------------------------------------------------------------

 

Section 11.04. Intentionally Deleted.
 
Section 11.05. Intentionally Deleted.
 
Section 11.06. Intentionally Deleted.
 
Section 11.07. In the event Landlord does not exercise an option provided to it
pursuant to Section 11.02 and provided that Tenant is not in default in any of
Tenant's obligations under this Lease, Landlord's consent (which must be in
writing and in form reasonably satisfactory to Landlord) to the proposed
assignment or sublease shall not be unreasonably withheld or delayed, provided
and upon condition that:
 
(a)           Tenant shall have complied with the provisions of Section 11.02;
 
(b)           In Landlord's judgment, the proposed assignee or subtenant is
engaged in a business and the Demised Premises, or the relevant part thereof,
will be used in a manner which (i) is limited to the use expressly permitted
under Sections 4.01 and 4.02 of this Lease; and (ii) is in keeping with the then
standards of the Building;
 
(c)           The proposed assignee or subtenant is a reputable person of good
character and with sufficient financial worth considering the responsibility
involved, and Landlord has been furnished with reasonable proof thereof;
 
(d)           Neither (i) the proposed assignee or sublessee nor (ii) any person
which, directly or indirectly, controls, is controlled by or is under common
control with, the proposed assignee or sublessee, is then an occupant of any
part of the Building;
 
(e)           The proposed assignee or sublessee is not a person with whom
Landlord is currently negotiating to lease space in the Building;
 
(f)            The proposed sublease shall be in form reasonably satisfactory to
Landlord and shall comply with the provisions of this Article;
 
(g)           At any one time there shall not be more than two (2) subtenants
(including Landlord or its designee) in the Demised Premises;
 
(h)           Tenant shall pay to Landlord within ten (10) days following
written demand for any reasonable costs that may be incurred by Landlord in
connection with said assignment or sublease, including, without limitation, the
reasonable costs incurred in making investigations as to the acceptability of
the proposed assignee or subtenant, and attorneys fees in connection with the
granting of any requested consent;
 

 
16

--------------------------------------------------------------------------------

 

(i)            Tenant shall not have (i) advertised the Demised Premises for
subletting or assignment without prior notice to Landlord, or (ii) listed the
same at a rental rate less than the minimum rent or additional rent at which
Landlord is then offering to lease other space in the Building.
 
(j)            The proposed subtenant or assignee shall not be entitled,
directly or indirectly, to diplomatic or sovereign immunity and shall be subject
to the service of process in and the jurisdiction of the courts of New York
State.
 
Except for subletting by Tenant to Landlord or its designee pursuant to the
provisions of this Article, each subletting pursuant to this Article shall be
subject to all of the covenants, agreements, terms, provisions and conditions
contained in this Lease.  Notwithstanding any such subletting to Landlord or any
such subletting to any other subtenant and/or acceptance of rent or additional
rent by Landlord from any subtenant, Tenant shall and will remain fully liable
for the payment for the minimum rent and additional rent due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this Lease, and any such violation shall be deemed to be a
violation by Tenant.  Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Demised Premises by Tenant or
any person claiming through or under Tenant (except as provided in Section
11.05) shall or will be made except upon compliance with and subject to the
provisions of this Article.  If Landlord shall reasonably decline to give its
consent to any proposed assignment or sublease, Tenant shall indemnify, defend
and hold harmless Landlord against and from any and all loss, liability,
damages, costs and expenses (including reasonable counsel fees) resulting from
any claims that may be made against Landlord by the proposed assignee or
sublessee or by any brokers or other persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease.
 
Section 11.08. In the event that (a) Landlord consents to a proposed assignment
or sublease, and (b) Tenant fails to execute and deliver the assignment or
sublease to which Landlord consented within ninety (90) days after the giving of
such consent, then, Tenant shall again comply with all of the provisions and
conditions of Section 11.02 before assigning this Lease or subletting all or
part of the Demised Premises.
 
Section 11.09. With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed:

 
17

--------------------------------------------------------------------------------

 
 
(a)           No subletting shall be for a term ending later than one day prior
to the expiration date of this Lease;
 
(b)           No sublease shall be valid, and no subtenant shall take possession
of the Premises or any part thereof, until an executed counterpart of such
sublease has been delivered to Landlord;
 
(c)           Each sublease shall provide that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that in the event of termination, re-entry or dispossess by Landlord under
this Lease Landlord may, at its option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord's option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not (i) be liable for
any previous act or omission of Tenant under such sublease, (ii) be subject to
any offset, not expressly provided in such sublease, which thereto accrued to
such subtenant against Tenant, or (iii) be bound by any previous modification of
such sublease or by any previous prepayment of more than one month's rent.
 
Section 11.10. If Landlord gives its consent to any assignment of this Lease or
to any sublease, Tenant shall, in consideration therefor, pay to Landlord, as
additional rent:
 
(a)           in the case of an assignment of this Lease or an assignment by any
sublessee of any sublease, an amount equal to fifty percent (50%) of all sums
and other considerations paid to Tenant from the assignee for such assignment or
paid to Tenant by any sublessee or other person claiming through or under Tenant
for such assignment (including, but not limited to sums paid for the sale of
Tenant's or sublessee's fixtures, leasehold improvements, less, in case of a
sale thereof, the then net unamortized or undepreciated cost thereof determined
on the basis of Tenant's or sublessee's federal income tax returns).  The sums
payable to Landlord under this Section shall be paid to Landlord as and when
paid by such assignee to Tenant; and
 
(b)           in the case of a sublease, an amount equal to fifty percent (50%)
of the rents and charges and other consideration payable under the sublease to
Tenant by the subtenant or paid to Tenant by any such sublessee or other person
claiming through or under Tenant in connection with such subletting which is in
excess of the minimum rent and additional rent under Article 22 accruing during
the term of the sublease in respect of the subleased space (at the rate per
square foot payable by Tenant hereunder or such sublessee) pursuant to the terms
of this Lease (including, but not limited to, sums paid for the sale or rental
of Tenant's fixtures, leasehold improvements, less, in the case of the
sale  thereof, the then net unamortized or undepreciated cost thereof determined
on the basis of Tenant's or sublessee's federal income tax returns).  The sums
payable to Landlord under this Section shall be paid to Landlord as and when
paid by such subtenant to Tenant.

 
18

--------------------------------------------------------------------------------

 
 
(c)           For the purposes of computing the sums payable by Tenant to
Landlord under subparagraphs (a) and (b) hereof, there shall be excluded from
the consideration payable to Tenant by any assignee or sublessee any transfer
taxes, rent concession, reasonable attorneys' fees, reasonable brokerage
commissions, advertising costs and fix-up, build out costs paid by Tenant with
respect to such assignment or subletting, but only to the extent any such sums
are allocable to the period of this Lease (in the case of any assignment), or
the term of any sublease.
 
Section 11.11. If Tenant or any subtenant is a corporation, partnership, limited
liability company or other entity, the provisions of Section 11.01 shall apply
to a transfer (by one or more transfers) of a majority of the stock partnership,
membership or other ownership interests of Tenant or such subtenant, as the case
may be, as if such transfer of a majority of the stock, partnership, membership
or other ownership interests of Tenant or such subtenant were an assignment of
this Lease; but said provisions and the provisions of Sections 11.02  and 11.10
shall not apply to transactions with a corporation, partnership, limited
liability company or other entity into or with which Tenant or such subtenant is
merged or consolidated or to which substantially all of Tenant's or such
subtenant's assets, stock, partnership, membership or other ownership interests
are sold or transferred or to any corporation, partnership, limited liability
company or other entity which controls,  is controlled by or is under common
control with Tenant or such subtenant, provided that in any such event (i) the
successor to Tenant or such subtenant has a net worth computed in accordance
with generally accepted accounting principles at least equal to the greater of
(1) the net worth of Tenant or such subtenant immediately prior to such merger,
consolidation or transfer, or (2) the net worth of Tenant herein named on the
date of this Lease or the net worth of such subtenant on the date of such
sublease, and ii) proof satisfactory to Landlord of such net worth shall have
been delivered to Landlord at least ten (10) days prior to the effective date of
any such transaction.
 
Section 11.12. Any assignment or transfer, whether made with Landlord's consent
pursuant to Section 11.07 or without Landlord's consent pursuant to Section
11.11, shall be made only if, and shall not be effective until, the assignee
shall execute, acknowledge and deliver to Landlord an agreement in form and
substance reasonably satisfactory to Landlord whereby the assignee shall assume
the obligations of this Lease on the part of Tenant to be performed or observed
and whereby the assignee shall agree that the provisions in this Article 11
shall, notwithstanding such assignment or transfer, continue to be binding upon
it in respect of all future assignments and transfers.  The original named
Tenant covenants that, notwithstanding any assignment or transfer, whether or
not in violation of the provisions of this Lease, and notwithstanding the
acceptance of minimum rent and/or additional rent by Landlord from an assignee,
transferee, or any other party, the original named Tenant shall remain fully
liable for the payment of the minimum rent and additional rent and for the other
obligations of this Lease on the part of Tenant to be performed or observed.

 
19

--------------------------------------------------------------------------------

 
 
Section 11.13. The joint and several liability of Tenant and any immediate or
remote successor in interest of Tenant and the due performance of the
obligations of this Lease on Tenant's part to be performed or observed shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.
 
Section 11.14. The listing of any name other than that of Tenant, whether on the
doors of the Demised Premises, or the Building directory, if any, or otherwise,
shall not operate to vest any right or interest in this Lease or in the Demised
Premises, nor shall it be deemed to be the consent of Landlord to any assignment
or transfer of this Lease, to any sublease of the Demised Premises, or to the
use or occupancy thereof by others.
 
ARTICLE 12
 
Liability and Indemnity by Landlord and Tenant
 
Section 12.01. Tenant shall indemnify Landlord against and save Landlord
harmless from any liability to and claim by or on behalf of any person, firm,
governmental authority, corporation or entity for personal injury, death or
property damage, arising:
 
(a)           from the negligent acts or omissions of Tenant, or from any work
whatsoever done or omitted to be done by Tenant (to the extent that Tenant is
obligated to perform such work under the terms hereunder), its employees,
agents, contractors, customers, invitees or visitors, or from any accident
thereat; and
 
(b)           from any breach or default by Tenant of and under any of the
terms, covenants and conditions of this Lease on Tenant’s part to be performed.
 
Tenant also shall indemnify Landlord against and save Landlord harmless from all
costs, reasonable counsel fees, expenses and penalties incurred by Landlord in
connection with any such liability or claim except to the extent such liability
or claim incurred as a result of Landlord’s negligence or willful misconduct.
 
If any action or proceeding shall be brought against either Landlord in
connection with any such liability or claim pursuant to subparagraphs (a) or (b)
hereinabove, Tenant, on notice from Landlord, shall defend such action or
proceeding,  at Tenant’s expense, by counsel reasonably satisfactory to the
Landlord, or by the attorney for Tenant’s insurance carrier whose insurance
policy covers the liability or claim.

 
20

--------------------------------------------------------------------------------

 
 
Section 12.02. Landlord shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the Building, nor for the loss of or
damage to any property of Tenant by theft or otherwise, except if due to the
negligence or willful act of Landlord, its agents, contractors or
employees.  Except as otherwise expressly provided elsewhere in this Lease,
Landlord and its agents shall not be liable for any injury or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or leaks from any part of the Building or from
the pipes, appliances or plumbing works or from the roof, street or sub-surface
or from any other place or by dampness or by any other cause of whatsoever
nature, except if due to the negligence or willful acts of Landlord, its agents,
contractors or employees; nor shall Landlord be liable for any such damage
caused by other tenants or persons in the Building or caused by operations in
construction of any public or quasi-public work; nor shall Landlord be liable
for any non-structural latent defect in the Demised Premises or any latent
defect in the Building.  If, at any time any windows of the Demised Premises are
permanently closed, darkened or bricked up by reason of the requirements of law
or temporarily closed or darkened by reason of repairs, alterations or
maintenance by Landlord, Landlord shall not be liable for any damage Tenant may
sustain thereby and Tenant shall not be entitled to any compensation therefor
nor abatement of rent nor shall the same release Tenant from its obligations
hereunder nor constitute an eviction.
 
Tenant shall reimburse and compensate Landlord, as additional rent, within ten
(10) days after rendition of a statement for all expenditures made and for all
losses, liabilities, claims, damages, fines, penalties and expenses incurred by
Landlord arising from any default by Tenant under this Lease.
 
Tenant shall give prompt notice to Landlord upon its actual discovery of
accidents in the Demised Premises.
 
Section 12.03. If in this Lease it is provided that Landlord's consent or
approval as to any matter will not be unreasonably withheld, and it is
established by a court or body having final jurisdiction thereover that Landlord
has been unreasonable, the only effect of such finding shall be that Landlord
shall be deemed to have given its consent or approval; but Landlord shall not be
liable to Tenant in any respect for money damages by reason of withholding its
consent.

 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 13
 
Moving of Heavy Equipment
 
Tenant shall not move any safe, heavy equipment or bulky matter in or out of the
Building without Landlord's written consent, which shall not be unreasonably
withheld.  If the movement of such items requires special handling, Tenant
agrees to employ only persons holding a Master Rigger's License to do said work
and all such work shall be done in full compliance with the Administrative Code
of the City of New York and other municipal requirements.  All such movements
shall be made during hours which will not materially interfere with the normal
operations of the Building, and all damage caused by such movement shall be
promptly repaired by Tenant at Tenant's expense.
 
ARTICLE 14
 
Condemnation
 
Section 14.01. In the event that the whole of the Demised Premises shall be
condemned or taken in any manner for any public or quasi-public use, this Lease
and the term and estate hereby granted shall forthwith cease and terminate as of
the date of vesting of title.  In the event that only a part of the Demised
Premises shall be so condemned or taken, then, effective as of the date of
vesting of title, the minimum rent and additional rent hereunder for such part
shall be equitably abated and this Lease shall continue as to such part not so
taken.  In the event that only a part of the Building shall be so condemned or
taken, then (a) if substantial structural alteration or reconstruction of the
Building shall, in the opinion of Landlord, be necessary or appropriate as a
result of such condemnation or taking (whether or not the Demised Premises be
affected), Landlord may, at its option, terminate this Lease and the term and
estate hereby granted as of the date of such vesting of title by notifying
Tenant in writing of such termination within sixty (60) days following the date
on which Landlord shall have received notice of the vesting of title, or (b) if
Landlord does not elect to terminate this Lease, as aforesaid, this Lease shall
be and remain unaffected by such condemnation or taking, except that the minimum
rent and additional rent shall be abated to the extent, if any, hereinbefore
provided.  In the event that only a part of the Demised Premises shall be so
condemned or taken and this Lease and the term and estate hereby granted are not
terminated as hereinbefore provided, Landlord, out of the portion of the award
allocated for such purpose and to the extent such award is sufficient, will
restore with reasonable diligence the remaining structural portions of the
Demised Premises as nearly as practicable to the same condition as it was in
prior to such condemnation or taking.
 
Section 14.02. In the event of termination in any of the cases hereinabove
provided, this Lease and the term and estate hereby granted shall expire as of
the date of such termination with the same effect as if that were the Expiration
Date and the rent hereunder shall be apportioned as of such date.

 
22

--------------------------------------------------------------------------------

 
 
Section 14.03. In the event of any condemnation or taking hereinabove mentioned
of all or a part of the Building, Landlord shall be entitled to receive the
entire award in the condemnation proceeding, including any award made for the
value of the estate vested by this Lease in Tenant, and Tenant hereby expressly
assigns to Landlord any and all right, title and interest of Tenant now or
hereafter arising in or to any such award or any part thereof, and Tenant shall
be entitled to receive no part of such award.  Notwithstanding the foregoing,
Tenant may make a separate claim for Tenant's moveable trade fixtures and moving
expenses, provided the same shall not affect or reduce Landlord's award.
 
ARTICLE 15
 
Entry, Right to Change Public Portions of the Building
 
Section 15.01. Tenant shall permit Landlord to erect, use and maintain pipes and
conduits in and through the walls, within the ceiling or below the floors of the
Demised Premises, provided that such pipes and conduits shall be concealed
inside the walls and/or ceilings of the Demised Premises.  Landlord, or its
agents or designee shall, upon reasonable prior oral or written notice to Tenant
(unless in the event of emergency, in which case no such notice shall be
required) have the right to enter the Demised Premises during normal business
hours for the purpose of making such repairs or alterations as Landlord shall
desire, shall be required or shall have the right to make under the provisions
of this Lease, provided that Landlord shall use commercially reasonable efforts
to minimize any interference with Tenant's use of the Demised Premises; and
shall also have the right (on prior reasonable notice and at reasonable times)
to enter the Demised Premises for the purpose of inspecting them or exhibiting
them to prospective purchasers or to prospective purchasers of the lessee’s
estate under Superior Leases or to prospective mortgagees or to prospective
assignees of any such mortgagees.  Landlord shall, during the progress of any
such work in the Demised Premises, be allowed to take, but in no event shall
store, all material into and upon the Demised Premises that may be required for
the repairs or alterations above mentioned without the same constituting an
eviction of Tenant in whole or in part and the rent reserved shall in no wise
abate, except as otherwise provided in this Lease, while said repairs or
alterations are being made.
 
Section 15.02. During the six (6) months prior to the expiration of the term of
this Lease, Landlord may exhibit the Demised Premises to prospective tenants.
 
Section 15.03. Landlord shall have the right at any time without thereby
creating an actual or constructive eviction or incurring any liability to Tenant
therefor, to change the arrangement or location of such of the following as are
not contained within the Demised Premises: entrances, passageways, doors and
doorways, corridors, elevators, stairs, toilets, and other like public service
portions of the Building, provided that access to the Demised Premises shall not
be materially impaired as a result of such change.  All parts (except surfaces
facing the interior of the Demised Premises) of all walls, windows and doors
bounding the Demised Premises (including exterior Building walls, exterior core
corridor walls, exterior doors and entrances, all space in or adjacent to the
Demised Premises used for shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, heating, air cooling, plumbing and other mechanical
facilities, service closets and other Building facilities are not part of the
Demised Premises and Landlord shall have the use thereof, as well as access
thereto through the Demised Premises for the purposes of operation, maintenance,
alteration and repair, upon reasonable prior notice (unless in the event of an
emergency, in which case no notice shall be required) and otherwise subject to
the terms set forth herein.

 
23

--------------------------------------------------------------------------------

 
 
Section 15.04. Landlord shall have the right at any time to name the Building as
it desires and to change any and all such names at any time thereafter.
 
ARTICLE 16
 
Conditional Limitations
 
Section 16.01. If at any time during the term of this Lease:
 
(a)           Tenant shall file a petition in bankruptcy or insolvency or for
reorganization or arrangement or for the appointment of a receiver of all or a
portion of Tenant's property, or
 
(b)           Any petition of the kind referred to in subdivision (a) of this
Section shall be filed against Tenant and such petition shall not be vacated,
discharged or withdrawn within ninety (90) days, or
 
(c)           Tenant shall be adjudicated a bankrupt by any court, or
 
(d)           Tenant shall make an assignment for the benefit of creditors, or
 
(e)           a permanent receiver shall be appointed for the property of Tenant
by order of a court of competent jurisdiction by reason of the insolvency of
Tenant (except where such receiver shall be appointed in an involuntary
proceeding, if he shall not be withdrawn within ninety (90) days after the date
of his appointment),
 
then Landlord, at Landlord's option, may terminate this Lease on five (5) days'
notice to Tenant, and upon such termination, Tenant shall quit and surrender the
Demised Premises to Landlord.

 
24

--------------------------------------------------------------------------------

 
 
Section 16.02 (a)        If Tenant assumes this Lease and proposes to assign the
same pursuant to the provisions of the United States Bankruptcy Code (the
"Bankruptcy Code") to any person or entity who shall have made a bona fide offer
to accept an assignment of this Lease on terms acceptable to Tenant, then notice
of such proposed assignment, setting forth (i) the name and address of such
person, (ii) all of the terms and conditions of such offer, and (iii) the
adequate assurance to be provided Landlord to assure such person's future
performance under the Lease, including, without limitation, the assurance
referred to in section 365(b)(1) of the Bankruptcy Code, shall be given to
Landlord by Tenant not later than twenty (20) days after receipt by Tenant but
in no event later than ten (10) days prior to the date that Tenant shall make
application to a court of competent jurisdiction for authority and approval to
enter into such assignment and assumption, and Landlord shall thereupon have the
prior right and option, to be exercised by notice to Tenant given at any time
prior to the effective date of such proposed assignment, to accept an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such person, less any brokerage
commissions which may be payable out of the consideration to be paid by such
person for the assignment of this Lease.
 
(b)           If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other considerations
payable or otherwise delivered in connection with such assignment shall be paid
or delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code.  Any and all monies or other considerations
constituting Landlord's Property under the preceding sentence not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid to Landlord.
 
(c)           Any person or entity to which this Lease is assigned pursuant to
the provisions of the Bankruptcy Code, shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease on and
after the date of such assignment.  Any such assignee shall upon demand execute
and deliver to Landlord an instrument confirming such assumption.
 
(d)           Nothing contained in this Section shall, in any way, constitute a
waiver of the provisions of this Lease relating to assignment.  Tenant shall
not, by virtue of this Section, have any further rights relating to assignment
other than those granted in the Bankruptcy Code.
 
(e)           Notwithstanding anything in this Lease to the contrary, all
amounts payable by Tenant to or on behalf of Landlord under this Lease, whether
or not expressly denominated as rent, shall constitute rent for the purposes of
Section 502(b)(6) of the Bankruptcy Code.
 
(f)           The term "Tenant" as used in this Section includes any guarantor
of this Lease, or any, trustee, debtor in possession, receiver, custodian or
other similar officer.

 
25

--------------------------------------------------------------------------------

 


Section 16.03. If this Lease shall terminate pursuant to the provisions of
Section 16.01:
 
(a)           Landlord shall be entitled to recover from Tenant arrears in
minimum rent and additional rent and, in addition thereto as liquidated damages,
an amount equal to the difference between the minimum rent and additional rent
for the unexpired portion of the term of this Lease which had been in force
immediately prior to the termination effected under Section 16.01 of this
Article and the fair and the reasonable rental value of the Demised Premises, on
the date of termination, for the same period, both discounted at the rate of
eight (8%) percent per annum to the date of termination; or
 
(b)           Landlord shall be entitled to recover from Tenant arrears in
minimum rent and additional rent and, in addition thereto as liquidated damages,
an amount equal to the maximum allowed by statute or rule of law in effect at
the time when and governing the proceedings in which such damages are to be
proved, whether or not such amount be greater or less than the amount referred
to in subdivision (a) of this Section.
 
Section 16.04. (a) (i) If Tenant shall fail to make any payment of any minimum
rent or additional rent when the same becomes due and payable, or (ii) if the
Demised Premises become vacant or deserted, or if Tenant shall fail to cancel or
discharge any mechanic's lien or other lien within the time period as provided
in Section 17.02, or (iii) if Tenant shall fail to deliver an estoppel
certificate as provided in Article 26, and if any of the foregoing defaults
shall continue for a period of fifteen (15) days after notice thereof by
Landlord, or
 
(b)           If Tenant shall be in default in the performance of any of the
other terms, covenants and conditions of this Lease and such default shall not
have been remedied within thirty (30) days after notice by Landlord to Tenant
specifying such default and requiring it to be remedied; or where such default
reasonably cannot be remedied within such period of thirty (30) days, if Tenant
shall not have commenced the remedying thereof within such period of time and
shall not be proceeding with due diligence to remedy it,
 
then Landlord, at Landlord's election, may terminate this Lease on ten (10)
days' notice to Tenant, and upon such termination Tenant shall quit and
surrender the Demised Premises to Landlord.
 
Section 16.05. If this Lease shall terminate as provided in this Article or if
Tenant shall be in default in the payment of minimum rent or additional rent
when the same become due and payable, and such default shall continue for a
period of fifteen (15) days after notice by Landlord to Tenant,

 
26

--------------------------------------------------------------------------------

 


(a)           Landlord may re-enter and resume possession of the Demised
Premises and remove all persons and property therefrom either by summary
dispossess proceedings or by a suitable action or proceeding, at law or in
equity, by force or otherwise, without being liable for any damages therefor,
and
 
(b)           Landlord may re-let the whole or any part of the Demised Premises
for a period equal to, greater or less than the remainder of the then term of
this Lease, at such rental and upon such terms and conditions as Landlord shall
deem reasonable to any tenant it may deem suitable and for any use and purpose
it may deem appropriate.  Landlord shall not be liable in any respect for
failure to re-let the Demised Premises or, in the event of such re-letting, for
failure to collect the rent thereunder and any sums received by Landlord on a
re-letting in excess of the rent reserved in this Lease shall belong to
Landlord.
 
Section 16.06. If this Lease shall terminate as provided in this Article or by
summary proceedings (except as to any termination under Section 16.01), Landlord
shall be entitled to recover from Tenant as damages, in addition to arrears in
minimum rent and additional rent,
 
(a)           an amount equal to (i) all expenses incurred by Landlord in
recovering possession of the Demised Premises and in connection with the
re-letting of the Demised Premises, including, without limitation, the cost of
repairing, renovating or remodeling the Demised Premises, (ii) the cost of
performing any work required to be done by Tenant under this Lease, (iii) the
cost of placing the Demised Premises in the same condition as that in which
Tenant is required to surrender them to Landlord under this Lease, and (iv) all
brokers' commissions and legal fees incurred by Landlord in re-letting the
Demised Premises, which amounts set forth in this subdivision (a) shall be due
and payable by Tenant to Landlord at such time or times as they shall have been
incurred; and
 
(b)           an amount equal to the deficiency between the minimum rent and
additional rent which would have become due and payable had this Lease not
terminated and the net amount, if any, of rent collected by Landlord on
re-letting the Demised Premises.  The amounts specified in this subdivision
shall be due and payable by Tenant on the several days on which such minimum
rent and additional rent would have become due and payable had this Lease not
terminated.  Tenant consents that Landlord shall be entitled to institute
separate suits or actions or proceedings for the recovery of such amount or
amounts, and Tenant hereby waives the right to enforce or assert the rule
against splitting a cause of action as a defense thereto.

 
27

--------------------------------------------------------------------------------

 


Section 16.07. Tenant, for itself and for all persons claiming through or under
it, hereby waives any and all rights which are or may be conferred upon Tenant
by any present or future law to redeem the Demised Premises after a warrant to
dispossess shall have been issued or after judgment in an action of ejectment
shall have been made and entered.
 
Section 16.08. The words "re-enter" and "re-entry", as used in this Article, are
not restricted to their technical legal meanings.
 
Section 16.09. Landlord shall not be required to give any notice of its
intention to re-enter, except as otherwise provided in this Lease.
 
Section 16.10. In any action or proceeding brought by Landlord against Tenant,
predicated on a default in the payment of minimum rent or additional rent,
Tenant shall not have the right to and shall not interpose any set-off or
counterclaim of any kind whatsoever, other than a claim which would be legally
barred for failure to raise as a counterclaim in such action or proceeding. If
Tenant has any claim, Tenant shall be entitled only to bring an independent
action therefor; and if such independent action is brought by Tenant, Tenant
shall not be entitled to and shall not consolidate it with any pending action or
proceeding brought by Landlord against Tenant for a default in the payment of
minimum rent or additional rent.
 
ARTICLE 17
 
Mechanic's Liens
 
Section 17.01. If, subject to and notwithstanding Landlord's consent to the
extent required under this Lease, Tenant shall cause any changes, alterations,
additions, improvements, installations or repairs to be made to or at the
Demised Premises or shall cause any labor to be performed or material to be
furnished in connection therewith, neither Landlord nor the Demised Premises,
under any circumstances, shall be liable for the payment of any expense incurred
or for the value of any work done or material furnished (unless otherwise
expressly provided elsewhere in this Lease), and all such changes, alterations,
additions, improvements, installations and repairs and labor and material shall
be made, furnished and performed upon Tenant's credit alone and at Tenant's
expense, and Tenant shall be solely and wholly responsible to contractors,
laborers, and materialmen furnishing and performing such labor and
material.  Nothing contained in this Lease shall be deemed or construed in any
way as constituting the consent or request of Landlord, express or implied, to
any contractor, laborer or materialman to furnish or perform any such labor or
material.

 
28

--------------------------------------------------------------------------------

 
 
Section 17.02. If, because of any act or omission (or alleged act or omission)
of Tenant any mechanic's or other lien, charge or order for the payment of money
shall be filed against the Demised Premises or the Building or Landlord's
estate as tenant under any Superior Lease (whether or not such lien, charge or
order is valid or enforceable as such), for work claimed to have been for, or
materials furnished to, Tenant, Tenant, at Tenant's expense, shall cause it to
be cancelled or discharged of record by bonding or otherwise within sixty (60)
days after such filing, and Tenant shall indemnify Landlord against and save
Landlord harmless from and shall pay all reasonable costs, expenses, losses,
fines and penalties, including, without limitation, reasonable attorneys' fees,
resulting therefrom.
 
ARTICLE 18
 
Landlord's Right to Perform Tenant's Obligations
 
If Tenant shall default in the performance of any of the terms or covenants and
conditions of this Lease, and such default shall remain uncured beyond the
expiration of any applicable notice and cure period, Landlord, without being
under any obligation to do so and without hereby waiving such default, may
remedy such default for the account and at the reasonable expense of
Tenant.  Any payment made or expense incurred by Landlord for such purpose
(including, but not limited to, reasonable attorneys' fees), shall be deemed to
be additional rent hereunder and shall be paid by Tenant to within ten (10) days
after demand, or at Landlord's election, added to any subsequent installment or
installments of minimum rent.
 
ARTICLE 19
 
Covenant of Quiet Enjoyment
 
Landlord covenants that upon Tenant paying the minimum rent and additional rent
and observing and performing all the terms, covenants and conditions of this
Lease on Tenant's part to be observed and performed, Tenant may peaceably and
quietly enjoy the Demised Premises, subject nevertheless to the terms and
conditions of this Lease.
 
ARTICLE 20
 
Excavation
 
In the event that construction is to be commenced or an excavation is made or
authorized for building or other purposes upon land adjacent to the Building,
Tenant shall, if necessary, afford to the person or persons causing or
authorized to commence construction or cause such excavation or to engage in
such other purpose, license to enter upon the Demised Premises for the purpose
of doing such work as shall reasonably be necessary to protect or preserve the
Building, from injury or damage and to support the Building and any new
structure to be built by proper foundations, pinning and/or underpinning, or
otherwise.

 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 21
 
Services and Equipment
 
Section 21.01. So long as Tenant is not in default under any of the terms,
covenants and conditions of this Lease, Landlord shall, at its cost and expense:
 
(a)           Provide operatorless passenger elevator service to the Demised
Premises on Mondays through Fridays from 8:00 A.M. to 6:00 P.M., holidays
excepted.  A passenger elevator will be available at all other times to serve
the Demised Premises.  A freight elevator shall be available Mondays through
Fridays, only from 8:00 A.M. to 5:00 P.M., excepting Saturdays, Sundays and
holidays.  The freight elevator shall be available on a "first come, first
served" basis during the said days and hours and on a reservation "first come,
first served" basis other than on said days and hours at Landlord's customary
charges therefor.
 
30

--------------------------------------------------------------------------------


 
(b)           Maintain and repair the Building standard heating, ventilating and
air conditioning system servicing the Demised Premises (the "HVAC System")
installed by Landlord, except for those repairs which are the obligation of
Tenant pursuant to Article 6 of this Lease.  The HVAC System will be operated by
Landlord as and when required by law, or for the comfortable occupancy of the
Demised Premises (as reasonably determined by Landlord) during the applicable
seasons on Mondays through Fridays, from 8:00 A.M. to 8:00 P.M.; excepting
Saturdays, Sundays and holidays, provided that Tenant shall draw and close the
draperies or blinds for the windows of the Demised Premises whenever the HVAC
system is in operation and the position of the sun so requires and shall, at all
times, cooperate fully with Landlord and abide by all of the reasonable Rules
and Regulations which Landlord may prescribe for the proper functioning of the
HVAC System.  In the event that Tenant requires HVAC service outside of the
aforementioned days and times, Landlord may charge Tenant at the initial rate of
$400.00 per hour for such off-hour service, as increased from time to time by
Landlord. Landlord agrees to operate the HVAC System servicing the Demised
Premises in accordance with their design criteria unless energy and/or water
conservation programs, guidelines or laws and/or requirements of public
authorities, shall provide for any reduction in operations below said design
criteria in which case such equipment shall be operated so as to provide reduced
service in accordance therewith.  Tenant expressly acknowledges that some or all
windows are or may be hermetically sealed and will not open and Landlord makes
no representation as to the habitability of the Demised Premises at any time the
HVAC System is not in operation. Tenant hereby expressly waives any claims
against Landlord arising out of the cessation of operation of the HVAC System,
or the suitability of the Demised Premises when the same is not in operation,
whether due to normal scheduling or the reasons set forth in Section
21.03.  Landlord will not be responsible for the failure of the HVAC System if
such failure results from the occupancy of the Demised Premises by more than an
average of one (1) person for each one hundred (100) square feet in any separate
room or area or if Tenant shall install and operate machines, incandescent
lighting and appliances with a total connected electrical load in excess of the
Building's electrical specifications, as determined by Landlord's consulting
engineers.  If Tenant shall occupy the Demised Premises at an occupancy rate of
greater than that for which the HVAC System was designed, or if the total
connected electrical load is in excess of the Building's electrical
specifications, as reasonably determined by Landlord's consulting engineers, or
if Tenant's partitions shall be arranged by Tenant in such a way as to interfere
with the normal operation of the HVAC System, Landlord may elect to make changes
to the HVAC System or the ducts through which it operates required by reason
thereof, and the cost thereof shall be reimbursed by Tenant to Landlord, as
additional rent, within twenty (20) days after presentation of a bill
therefor.  Landlord, throughout the term, upon reasonable prior notice, and
during business hours shall have free access to all mechanical installations of
Landlord, including but not limited to air-cooling, fan, ventilating and machine
rooms and electrical closets, and Tenant shall not construct partitions or other
obstructions that may interfere with Landlord's free access thereto, or
interfere with the moving of Landlord's equipment to and from the enclosures
containing said installations.  Neither Tenant nor any person or entity within
Tenant's control shall at any time enter the said enclosures or tamper with,
adjust, touch or otherwise in any manner affect said mechanical installations,
except as set forth herein with respect to the thermostatic controls within the
Demised Premises.
 
(c)           Provide Building standard cleaning services in Tenant's office
space and public portions of the Building, except no services shall be performed
Saturdays, Sundays and holidays, all in accordance with Schedule D attached
hereto.  If, however, any additional cleaning of the Demised Premises is to be
done by Tenant, it shall be done at Tenant's sole expense, in a manner
reasonably satisfactory to Landlord and no one other than persons approved by
Landlord shall be permitted to enter the Demised Premises or the Building for
such purpose.   Tenant, at its own cost, may utilize its own employees or
outside contractors to perform additional cleaning services in the Demised
Premises, provided such employees or outside contractors do not cause any labor
disruption, dispute or disturbance in or around the Building or violate
Landlord’s union contracts affecting the Building.  If Tenant shall require
additional cleaning services, Tenant may award a contract for such services to
any contractor that is approved by Landlord; provided, however, that prior to
making such award, Tenant shall inform Landlord of the terms upon which such
contractor shall provide such additional cleaning services and, in the event
that Landlord’s designated contractor can provide such additional cleaning
services on equal or better terms, Tenant shall award such contract to
Landlord’s designated contractor.  Tenant shall pay for the cost of the services
performed by such designated contractor within ten (10) days after being billed.

 
31

--------------------------------------------------------------------------------

 
 
(d)           Furnish water for lavatory and cleaning purposes.  If Tenant
requires, uses or consumes water in excess of the amounts ordinarily required
for such purposes, Landlord may install a meter or meters or other means to
measure Tenant's water consumption, and Tenant shall reimburse Landlord for the
cost of the meter or meters and the installation thereof, and shall pay for the
maintenance of said meter equipment and/or pay Landlord's cost of other means of
measuring such water consumption by Tenant.  Tenant shall pay to Landlord on
demand the cost of all water consumed as measured by said meter or meters or as
otherwise measured, including sewer rents.
 
(e)           If Tenant shall require and request any of the foregoing services
at times other than above provided, and if such request is made at least
twenty-four (24) hours prior to the time when such additional services are
required, Landlord will provide them and Tenant shall pay to Landlord promptly
the charges therefore following receipt of an invoice by Tenant at the then
Building standard rate charged to other tenants in the Building, or such other
rate as may be specified in this Lease.
 
Section 21.02. Holidays shall be deemed to mean all federal holidays, state
holidays and Building Service Employees Union Contract holidays.
 
Section 21.03. Landlord reserves the right to interrupt, curtail or suspend the
services required to be furnished by Landlord under this Lease when necessary by
reason of accident, emergency, mechanical breakdown or when required by any law,
order or regulation of any Federal, State, County or Municipal authority, or for
any other cause beyond the control of Landlord.  Landlord shall use due
diligence to complete all required repairs or other necessary work as quickly as
possible so that Tenant's inconvenience resulting therefrom may be for as short
a period of time as circumstances will reasonably permit.  Tenant shall not be
entitled to nor shall Tenant make claim for any diminution or abatement of
minimum rent or additional rent or other compensation, nor shall this Lease or
any of the obligations of Tenant be affected or reduced by reason of such
interruption, curtailment, suspension, work or inconvenience.
 
Section 21.04. Tenant shall reimburse Landlord promptly for the actual
out-of-pocket cost to Landlord of removal from the Demised Premises and the
Building of any refuse and rubbish of Tenant not covered by the Cleaning
Specifications and Tenant shall pay all bills therefor when rendered.

 
32

--------------------------------------------------------------------------------

 
 
Section 21.05. If Tenant shall request Landlord to furnish any services in
addition to those hereinabove provided or perform any work not required under
this Lease, and Landlord agrees to furnish and/or perform the same, Tenant shall
pay to Landlord promptly in advance the charges therefor, which charges are
deemed to be additional rent and payable as such. Subject to Section 5.01,
Tenant will have the right to perform Alterations in the Demised Premises by
contractors selected by Tenant and approved by Landlord.
 
Section 21.06. Tenant shall have the right to one (1) sign in the elevator lobby
and up to ten (10) listings on the Building directory located in the lobby of
the Building.
 
Section 21.07. If Landlord shall have failed to provide elevator, heating or air
conditioning services, as provided in this Article (the "Interruption"), and the
Interruption shall have (i) prevented the operation of Tenant's business in the
Demised Premises, and (ii) continued for a period in excess of thirty (30)
consecutive days following receipt by Landlord of notice from Tenant describing
in detail the Interruption (the Interruption that has satisfied both of the
foregoing conditions being referred to hereinafter as a "Material
Interruption"), then Tenant shall be entitled to an abatement of the minimum
rent only, provided that Tenant shall not have used all or any part of the
Demised Premises. Any such minimum rent abatement shall begin on the thirty
first (31st) consecutive day of such Material Interruption and shall end upon
the date such Material Interruption has ended. Notwithstanding the foregoing,
Tenant shall not be entitled to any such rent abatement if (i) Tenant was able
to use any part of the Demised Premises, (ii) the Interruption shall have been
caused by an act or omission in violation of this Lease by or the negligence of
Tenant, or of Tenant agents, servants, employees or contractors, or (ii) the
Interruption arises from or relates to any unavoidable delays, including any
matter beyond Landlord’s reasonable control.
 
ARTICLE 22
 
Escalation
 
Section 22.01. Taxes.  Tenant shall pay to Landlord, as additional rent, tax
escalation in accordance with this Section:
 
(a)           Definitions:  For the purpose of this Section, the following
definitions shall apply:
 
(i)   The term "Tax Base Factor" shall mean the Real Estate Taxes for the
Building Project for the period from July 1, 2010 to June 30, 2011, as finally
determined.

 
33

--------------------------------------------------------------------------------

 


(ii)   The term "The Building Project" shall mean the real property known as
Unit B of The Fifth Win Condominium, with all improvements erected on the Land
as more particularly described in Schedule B of this Lease
 
(iii)   The term "Comparative Tax Year" shall mean the New York City real estate
tax year commencing on July 1, 2011 and each subsequent New York City real
estate tax year.  If the present use of July 1-June 30 New York City real estate
tax year shall hereafter be changed, then such changed tax year shall be used
with appropriate adjustment for the transition.
 
(iv)   The term "Real Estate Taxes" shall mean the total of all taxes and
special or other assessments and charges of any Special Business Improvement
District levied, assessed or imposed at any time by any governmental authority:
(a) upon or against the Building Project, and (b) in connection with the receipt
of income or rents from the Building Project to the extent that same shall be in
lieu of all or a portion of any of the aforesaid taxes or assessments, or
additions or increases thereof.  Income, franchise, transfer, inheritance,
corporate, mortgage recording or capital stock taxes of Landlord, or penalties
or interest thereon, shall be excluded from "Real Estate Taxes" for the purposes
hereof.  If, due to a future change in the method of taxation or in the taxing
authority, or for any other reason, a franchise, income, transit, profit or
other tax or governmental imposition, however designated, shall be levied
against the lessor under a Superior Lease (as hereinafter defined) and/or
Landlord in substitution in whole or in part for the Real Estate Taxes, or in
lieu of or addition to or increase of Real Estate Taxes, then such franchise,
income, transit, profit or other tax or governmental imposition shall be
included within "Real Estate Taxes." Tenant acknowledges that the Tax Escalation
Payment (as hereinafter defined) constitutes a method by which Landlord is
seeking to compensate for increases in expenses and that the Tax Escalation
Payment shall be calculated and paid by Tenant to Landlord whether or not Real
Estate Taxes have already been paid by Landlord.
 
(v) The term "the Percentage" for purposes of computing tax escalation, shall
mean 4.2%.

 
34

--------------------------------------------------------------------------------

 


(b)           (i)     Commencing July 1 ,2011, in the event that the Real Estate
Taxes payable for any Comparative Tax Year shall exceed the Tax Base Factor,
Tenant shall pay to Landlord, as additional rent for such Comparative Tax Year,
an amount for tax escalation ("Tax Escalation Payment") equal to the Percentage
of the excess.  Before or after the start of each Comparative Tax Year, Landlord
shall furnish to Tenant a statement of the Tax Escalation Payment payable for
such Comparative Tax Year. Tenant shall make its aforesaid Tax Escalation
Payment to Landlord, in installments in the same manner and not later than
thirty (30) days prior to the last date that Real Estate Taxes are payable by
Landlord to the governmental authority.  If a statement is furnished to Tenant
after the commencement of the Comparative Tax Year in respect of which such
statement is rendered, Tenant shall, within ten (10) days thereafter, pay to
Landlord an amount equal to those installments of the total Tax Escalation
Payment then due.  If on the first day of the first month of any Comparative Tax
Year, the amount of the Real Estate Taxes shall not have been determined by the
taxing authority, then the amount of the Real Estate Taxes payable by Tenant
shall be estimated by Landlord based on the amount of the corresponding Real
Estate Taxes for the immediately preceding Comparative Tax Year. Any such
estimated Real Estate Taxes shall be subject to adjustment when the amount of
such Real Estate Taxes shall be determined, and payment or credit of such
adjustment shall be made upon billing by Landlord.   If, during the term of this
Lease, Real Estate Taxes are required to be paid, in full or in monthly or other
installments, on any other date or dates than as presently required, or if
Landlord shall be required to make monthly deposits of Real Estate Taxes to the
holder of any mortgage, then Tenant's Tax Escalation Payment(s) shall be
correspondingly adjusted so that the same are due to Landlord in corresponding
installments not later than thirty (30) days prior to the last date on which the
applicable installment of such Real Estate Taxes shall be due and payable to the
governmental authority or such mortgagee.
 
(ii)     If in any tax certiorari proceeding regarding Real Estate Taxes payable
for any Comparative Tax Year or in otherwise establishing such taxes, Landlord
has incurred expenses for legal and/or consulting services rendered in applying
for, negotiating or obtaining a reduction of the assessment upon which the Real
Estate Taxes are predicated, Tenant shall pay an amount equal to the Percentage
of such expenses.

 
35

--------------------------------------------------------------------------------

 
 
(iii)   The statements of the Tax Escalation Payment to be furnished by Landlord
as provided above shall constitute a final determination as between Landlord and
Tenant of the Tax Escalation Payment for the periods represented thereby, except
for mathematical error or other error in computation.
 
(iv)   In no event shall the fixed minimum rent under this Lease be reduced by
virtue of this Section 22.01.
 
(v)   Upon the date of any expiration or termination of this Lease, whether the
same be the date hereinabove set forth for the expiration of the term or any
prior or subsequent date, a proportionate share of the Tax Escalation Payment
for the Comparative Tax Year during which such expiration or termination occurs
shall immediately become due and payable by Tenant to Landlord, if it was not
theretofore already billed and paid, or due and payable by Landlord to Tenant if
the amount paid by Tenant exceeded such proportionate share. The said
proportionate share shall be based upon the length of time that this Lease shall
have been in existence during such Comparative Tax Year.  Prior to or promptly
after said expiration or termination, Landlord shall compute the Tax Escalation
Payment due from or owed to Tenant, as aforesaid and Tenant shall promptly pay
Landlord any amount unpaid.  If Landlord shall receive a refund or a tax credit
of any amount of Real Estate Taxes for any Comparative Tax Year for which Tenant
has made a payment, Landlord shall pay to Tenant within fifteen (15) days of its
receipt of such refund or credit the Percentage of any such refund, less the
Percentage of any legal fees and other expenses provided for in Section
22.01(b)(ii) to the extent the same have not theretofore been paid by Tenant.
 
(vi)   Landlord's and Tenant's obligations to make the adjustments referred to
in subdivision (v) above shall survive any expiration or termination of this
Lease.
 
(vii)   Any delay or failure of Landlord in billing any Tax Escalation Payment
hereinabove provided shall not constitute a waiver of or in any way impair the
continuing obligation of Tenant to pay such Tax Escalation Payment hereunder.

 
36

--------------------------------------------------------------------------------

 
 
(viii)   The parties acknowledge that the ICAP Program is not currently in
effect at the Building. Notwithstanding any language to the contrary in this
Lease, Landlord and Tenant agree that for the purposes of this Section 22.01,
Real Estate Taxes and Tax Escalation Payments shall be calculated without regard
to any deductions, credits, abatements, or deferral of Real Estate taxes which
Landlord may receive pursuant to Sections 489aaaaaa through 489kkkkkk,
authorized by Title 2-F of Article 4 of the New York Real Property Tax Law and
any and all rules and regulations promulgated thereunder, including any
successor statute (herein collectively called the “ICAP Program”).
 
Section 22.02. Porter's Wage Rate.  Tenant shall pay to the Landlord, as
additional rent, a porter's wage rate escalation in accordance with this
Section:
 
(a)           For the purpose of this Section, the following definitions shall
apply:
 
(i)   "Wage Rate(s)" shall mean the minimum regular hourly rate of wages in
effect, from time to time, during each calendar year (whether paid by Landlord
or any contractor employed by Landlord) computed as paid over a forty hour week
to Porters in Class A office buildings pursuant to an Agreement between Realty
Advisory Board on Labor Relations, Incorporated, or any successor thereto, and
Local 32B-32J of the Building Service Employees International Union, AFL-CIO, or
any successor thereto; and provided, however, that if there is no such agreement
in effect prescribing a wage rate for Porters, computations and payments shall
thereupon be made upon the basis of the regular hourly wage rate actually
payable in effect as of January 1st of each year, and provided, however, that if
in any year during the term, the regular employment of Porters shall occur on
days or during the hours when overtime or other premium pay rates are in effect
pursuant to such Agreement, then the term "hourly rate of wages" as used herein
shall be deemed to mean the average hourly rate for the hours in a calendar week
during which Porters are regularly employed (e.g., if pursuant to an agreement
between Realty Advisory Board and the Local the regular employment of Porters
for forty hours during a calendar week is at a regular hourly wage rate of $3.00
for the first thirty hours, and premium or overtime hourly wage rate of $4.50
for the remaining ten hours, then the hourly rate of wages under this Article
during such period shall be the total weekly rate of $135.00 divided by the
total number of regular hours of employment, forty or $3.375).  Notwithstanding
the foregoing, if at any time such hourly wage rate is different for new hire
and old hire Porters, then thereafter such hourly wage rate shall be based on
the weighted average of the wage rates for the different classifications of
Porters.

 
37

--------------------------------------------------------------------------------

 
 
(ii)    "Base Wage Rate" shall mean the Wage Rate in effect on January 1, 2010.
 
(iii)   The term "Porters" shall mean that classification of non-supervisory
employees employed in and about the Building who devote a major portion of their
time to general cleaning, maintenance and miscellaneous services essentially of
a non-technical and non-mechanical nature and are the type of employees who are
presently included in the classification of "Class A-Others" in the Commercial
Building Agreement between the Realty Advisory Board and the aforesaid Union.
 
(iv)   The term "minimum regular hourly rate of wages" shall not include any
payments for fringe benefits or adjustments of any kind.
 
(v)   The term "Multiplication Factor" shall mean 14,486.
 
(b)           If the Wage Rate(s) for any calendar year during the term shall be
increased above the Base Wage Rate, then Tenant shall pay, as additional rent,
an amount equal to the product obtained by multiplying the Multiplication Factor
by 100% of the number of cents (including any fraction of a cent) by which the
Wage Rate(s) is greater than the Base Wage Rate, such payment to be made in
equal one-twelfth (1/12th) monthly installments commencing with the first
monthly installment of minimum rent falling due on or after the effective date
of such increase in Wage Rate(s) (payable retroactive from said effective date)
and continuing thereafter until a new adjustment shall have become effective in
accordance with the provisions of this Article.  Landlord shall give Tenant
notice of each change in Wage Rate(s) which will be effective to create or
change Tenant's obligation to pay additional rent pursuant to the provisions of
this Section 22.02 and such notice shall contain Landlord's calculation in
reasonable detail and certified as true by an authorized partner of Landlord or
of its managing agent, of the annual rate of additional rent payable resulting
from such increase in Wage Rate(s). Such amounts shall be prorated for any
partial calendar years during the term.
 

 
38

--------------------------------------------------------------------------------

 

(c)           Tenant’s obligations to make the payments referred to in
subdivision (b) above shall survive any expiration or termination of this Lease.
 
(d)           A notice with respect to the porter’s wage escalation given by
Landlord pursuant to Section 22(b) hereof shall be binding upon Tenant, except
for manifest error.
 
(e)           The "Wage Rate(s)" is intended to be a substitute comparative
index of economic costs and does not necessarily reflect the actual costs of
wages or other expenses of operating the Building.  The Wage Rate(s) shall be
used whether or not the Building is a Class A office building and whether or not
Porters are employed in the Building and without regard to whether such
employees are members of the Union referred to in subsection (a) hereof.
 
ARTICLE 23
 
Electricity
 
Section 23.01.
 
(a)           Landlord shall provide electricity to the Demised Premises on a
submetering basis from the existing risers and switches on the floor.  Tenant’s
consumption of electricity shall be measured by one independent time of day (or
use) submeter, which submeter shall be in working order on the Commencement Date
and shall serve the Demised Premises, and no other tenant, and shall be
furnished and installed by Landlord, at the cost of Tenant, and read by
Landlord.  If Tenant shall require electricity exceeding the available service
capacity, any additional risers, feeders and similar electrical equipment which
may be required, shall be installed by Landlord, at the expense of Tenant, to
and for the use of Tenant in the Demised Premises during the term
hereof.  Landlord represents that the available service capacity of electricity
in the Demised Premises will be not less than eight (8) watts per usable square
foot connected load.  Any riser(s) shall terminate at a disconnect switch to be
located at a point designated by Landlord in electrical closet(s) on the floor
of the Demised Premises.  Such disconnect switch shall be the sole source from
which Tenant is to obtain electricity.  Such submeter shall at all times be
maintained by Tenant, at its expense, unless damaged due to the negligence of
Landlord, its agents, employees or contractors.  Tenant covenants and agrees to
purchase electric power from Landlord or Landlord’s designated agent at charges,
terms and rates set, from time to time, during the term of this Lease by
Landlord but not more than those specified in the service classification in
effect from time to time pursuant to which Landlord then purchases electric
current from the Electric Service Provider or Alternate Service Provider (as
said terms are hereinafter defined), as the case may be, plus a fee equal to
five (5%) percent of such charges, representing agreed upon administrative and
overhead costs to Landlord.  Bills therefor shall be rendered monthly or at such
other times as Landlord may elect and the amount, as computed from such meter,
shall be deemed to be, and be paid as, additional rent, within ten (10) days
thereafter, without any set-off or deduction.  If any tax is imposed upon
Landlord’s receipt from the sale or resale of electric energy to Tenant by any
federal, state or municipal authority, Tenant covenants and agrees that, where
permitted by law, Tenant's pro rata share of such taxes shall be passed on to,
and included in the bill of, and paid by, Tenant to Landlord.

 
39

--------------------------------------------------------------------------------

 

(b)           Landlord has advised Tenant that presently Con Edison ("Electric
Service Provider") is the utility company selected by Landlord to provide
electricity service for the Building.  Notwithstanding the foregoing, if
permitted by law, Landlord shall have the right at any time and from time to
time during the term of this Lease to either contract for service from a
different company or companies providing electricity service (each such company
shall hereinafter be referred to as an "Alternate Service Provider") or continue
to contract for service from the Electric Service Provider.
 
(c)           Tenant shall cooperate with Landlord, the Electric Service
Provider, and any Alternate Service Provider at all times and, as reasonably
necessary, shall allow Landlord, Electric Service Provider, and any Alternate
Service Provider reasonable access to the Building's electric lines, feeders,
risers, wiring, and any other machinery within the Demised Premises.
 
Section 23.02. Landlord shall not be liable in any way for any loss, damage or
expense that Tenant may sustain or incur by reason of or any failure, change,
interruption or defect in the supply or character of electric energy furnished
to the Demised Premises by reason of any requirement, act or omission of the
Electric Service Provider or Alternate Service Provider (as said terms are
hereinafter defined) serving the Building with electricity and no such failure,
change, interruption or defect shall constitute an act of constructive eviction,
in whole or in part, or entitle Tenant to any abatement of minimum rent or
additional rent or relieve Tenant of its obligations under this Lease.  Tenant
shall furnish and install, at its sole cost and expense, all lighting fixtures,
tubes, lamps, bulbs, ballasts and outlets relating to Tenant’s electrical
equipment.

 
40

--------------------------------------------------------------------------------

 

Section 23.03. Tenant's connected electrical load in the Demised Premises,
including lighting, shall not at any time exceed the capacity of any of the
electrical conductors and equipment in or servicing the Demised Premises, such
capacity being eight (8) watts per usable square foot connected load, including
lighting. In order to ensure that such capacity is not exceeded and to avert
possible adverse effect upon the Building electric service, Tenant shall not,
without Landlord's prior consent in each instance, connect any appliances or
equipment other than standard office equipment (computers, copiers, fax
machines, telephones, etc.) to the electric system of the Demised Premises
existing on the Commencement Date.  Should Landlord grant such consent, all
additional risers or other equipment required therefor shall be provided by
Landlord and the cost thereof shall be paid by Tenant, to the extent Tenant's
need for electricity exceeds eight (8) watts per usable square foot.
 
Section 23.04. Landlord reserves the right to discontinue furnishing electric
energy at any time, whether or not Tenant is in default under this Lease, upon
not less than thirty (30) days' notice to Tenant, provided Landlord discontinues
furnishing electricity to all other tenants in the Building.  If Landlord
exercises such right of discontinuance, this Lease shall continue in full force
and effect and shall be unaffected thereby, except only that, from and after the
effective date of such discontinuance, Landlord shall not be obligated to
furnish electric energy to Tenant.  If Landlord so elects to discontinue
furnishing electric energy to Tenant, Tenant shall arrange to obtain electric
energy directly from the Electric Service Provider or Alternate Service
Provider.  Notwithstanding the foregoing, Landlord shall not discontinue
furnishing electric energy until Tenant is able to obtain such electric energy
directly from said Electric Service Provider or Alternate Service
Provider.  Such electric energy may be furnished to Tenant by means of the then
existing Building system feeders, risers and wiring to the extent that they are
available, suitable and safe for such purposes.  All meters and additional panel
boards, feeders, risers, wiring and other conductors and equipment which may be
required to obtain electric energy directly from such Electric Service Provider
or Alternate Service Provider company, and which are to be located within the
Demised Premises, shall be installed by Landlord at its sole cost and expense,
and maintained by Tenant at its expense.
 
ARTICLE 24
 
Broker
 
Landlord and Tenant covenant and represent that the sole brokers who negotiated
and brought about this transaction were CB Richard Ellis, Inc. and Cohen
Brothers Realty Corporation and Landlord agrees to pay a commission therefor as
per separate agreements.  Landlord and Tenant agree to hold the other harmless
against any claims for a brokerage commission arising out of a breach by the
indemnifying party of the representations contained in this Article.

 
41

--------------------------------------------------------------------------------

 

ARTICLE 25
 
Subordination and Ground Lease
 
Section 25.01. This Lease is subject and subordinate to (a) the lease dated as
of July 29, 1986, between Saks & Company, as lessor and Swiss Bank Corporation,
New York Branch, as lessee, as the same is or may hereafter be amended (the
“Saks Lease”), (b) any “New Lease” (as defined in the Saks Lease) hereafter
entered into, as the same may be amended (collectively together with the Saks
Lease called the “Superior Leases”), and (c) to all mortgages (the “Superior
Mortgages”) which may now or hereafter encumber any such Superior Leases and/or
the interest of the lessee under the Superior Lease in and to the Building, and
to all renewals, modifications, amendments, consolidations, replacements or
extensions of any of the foregoing.  This clause shall be self-operative and no
further instrument of subordination shall be required.  However, in confirmation
of such subordination, Tenant, at any time and from time to time, shall execute
promptly, and within fifteen (15) days of such request, any certificate and
document that Landlord may reasonably request which reasonably evidences such
subordination.
 
Section 25.02. (a) The Tenant covenants and agrees that if by reason of a
default under any Superior Lease, or under any Superior Mortgage, such Superior
Lease and the leasehold estate of the Landlord in the Demised Premises is
terminated, or the lessee’s estate in the Building under a Superior Lease is
foreclosed upon or transferred in lieu of a foreclosure, the Tenant will attorn
to the then holder of the reversionary interest in the premises demised by this
Lease or the foreclosure purchaser or transferee in lieu of foreclosure, as the
case may be, and will recognize such holder, purchaser or transferee as the
Tenant's Landlord under this Lease, unless the lessor under such Superior Lease
or the holder of any such Superior Mortgage, in any proceeding to terminate such
Superior Lease or foreclose such Superior Mortgage, elects to terminate this
Lease and the rights of Tenant hereunder provided, however, the holder of the
reversionary interest or the foreclosure purchaser or transferee in lieu of
foreclosure shall not be (i) liable for any act or omission or negligence of
Landlord under this Lease; (ii) subject to any counterclaim, defense or offset
which theretofore shall have accrued to Tenant against Landlord; (iii) obligated
to perform, undertake or complete any work in the Demised Premises or to prepare
it for occupancy; (iv) bound by any previous modification or amendment of this
Lease or by any previous prepayment of more than one (1) month's rent, unless
such modification or prepayment shall have been approved in writing by the
holder of such Superior Mortgage; (v) obligated to repair the Demised Premises,
or the Building, or any part thereof, in the event of any damage beyond such
repair as can reasonably be accomplished from the net proceeds of insurance
actually made available to the then holder of the reversionary interest or the
foreclosure purchaser or transferee in lieu of foreclosure; (vi) obligated to
repair the Demised Premises or the Building, or any part thereof, in the event
of partial condemnation of the Demised Premises or the Building; (vii) required
to account for any security deposit of Tenant unless actually delivered to such
holder, purchaser or transferee by Landlord; (viii) bound by any obligation to
make any payment to Tenant or grant any credits, except for services, repairs,
maintenance and restoration provided for under this Lease to be performed by
Landlord after the date of attornment; or (ix) responsible for any monies owing
by Landlord to Tenant.  Nothing contained in this subparagraph shall be
construed to impair any right otherwise exercisable by any such holder,
purchaser or transferee.  Tenant agrees to execute and deliver, at any time and
from time to time, upon the request of the Landlord of or the lessor under any
such Superior Lease or the holder of any such Superior Mortgage any instrument
which may be necessary or appropriate to evidence such attornment.

 
42

--------------------------------------------------------------------------------

 

(b)           Upon Tenant's receipt of a written notice from the lessor under
any Superior Lease or the holder of any Superior Mortgage to the effect that (i)
the lessor of said Superior Lease has terminated such Superior Lease or the
holder of any Superior Mortgage has declared a default under such Superior
Mortgage and/or is otherwise is entitled to performance by the tenant under the
Superior Lease, and (ii) Tenant should pay the minimum rent and additional rent
thereafter due and payable under this Lease to said lessor or said holder at a
place designated in such notice, Tenant shall pay such minimum rent and
additional rent to said lessor under said Superior Lease or the holder of any
Superior Mortgage at such designated place until such time as said lessor or
holder shall notify Tenant that Tenant may resume paying all minimum rent and
additional rent thereafter due and payable under this Lease to Landlord.  Tenant
shall have no liability to the Landlord for paying any minimum rent or
additional rent to said lessor under the Superior Lease or holder of any
Superior Mortgage or otherwise acting in accordance with the provisions of any
notice sent to it under this paragraph and shall be relieved of its obligations
to pay Landlord any minimum rent or additional rent under this Lease to the
extent such payments are made to said lessor under the Superior Lease or to said
holder under the Superior Mortgage.
 
Section 25.03. In the event of any act or omission by Landlord which would give
Tenant the right to terminate this Lease or to claim a partial or total
eviction, pursuant to the terms of this Lease, if any, Tenant will not exercise
any such right until:
 
(a)           it has given a written notice to cure (concurrently with any
notice given to Landlord), regarding such act or omission to the holder of any
Superior Mortgage and to the lessor of any Superior Lease, whose names and
addresses shall previously have been furnished to Tenant, in writing, addressed
to such holder and lessor at the last addresses so furnished, and

 
43

--------------------------------------------------------------------------------

 

(b)           a reasonable period of time (not to exceed the period in this
Lease or the Superior Lease or the Superior Mortgage, as the case may be) for
remedying such act or omission shall have elapsed following such giving of
notice and the expiration of any grace period applicable thereto in favor of
Landlord hereunder, during which such holder and lessor, or any of them, with
reasonable diligence, following the giving of such notice, shall have commenced
and are continuing to remedy such act or omission or to cause the same to be
remedied.
 
If Tenant fails to give the notice and cure period to the holder of any Superior
Mortgage pursuant to subparagraph (a) above and to the lessor of any Superior
Lease, then any termination of this Lease or claim of partial or total eviction
by Tenant shall be deemed null and void.
 
Section 25.04. If, in connection with obtaining financing for the Landlord’s
estate in and to the Building as lessee under a Superior Lease, or of Landlord's
interest in any Superior Lease, a banking, insurance or other recognized
institutional lender shall request modifications in this Lease as a condition to
such financing, Tenant will not withhold, delay or defer its consent thereto and
its execution and delivery of such modification agreement, provided that such
modifications do not increase the obligations or lessen the rights of Tenant
hereunder or adversely affect Tenant's leasehold interest hereby created or
Tenant's use and enjoyment of the Demised Premises.
 
Section 25.05. Landlord shall obtain, within sixty (60) days from the execution
and delivery of this Lease by the parties hereto, from the holder of the
existing mortgage on the land and Building which non-disturbance agreement shall
be in the form used by said mortgagee. Any fees (including reasonable attorneys
fees) required to be paid to such mortgagee in connection with the
non-disturbance agreement shall be paid by Tenant.
 
Section 25.06. Landlord represents and warrants that the terms of the Saks Lease
do not (a) materially interfere with the leasehold estate granted under this
Lease, or (b) materially interfere with Tenant’s use of the Demised Premises.
 
ARTICLE 26
 
Estoppel Certificate
 
Tenant shall at any time, and from time to time, within ten (10) days after so
requested by Landlord execute, acknowledge and deliver to Landlord, a statement
addressed to Landlord or its designee or the lessor of any Superior Lease or the
holder of any Superior Mortgage encumbering such Superior Lease and/or the
interest of the lessor under the Superior Lease in and to the Building (a)
certifying that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), (b) stating the dates to which the
minimum rent and additional rent have been paid, (c) stating whether or not
there exists any default by Landlord under this Lease, and, if so, specifying
each such default, and (d) such other information as may be reasonably required
by Landlord or any such lessor or mortgagee.

 
44

--------------------------------------------------------------------------------

 

ARTICLE 27
 
Waiver of Jury Trial
 
Tenant hereby waives the right to trial by jury in any summary proceeding that
may hereafter be instituted against it or in any action or proceeding that may
be brought by Landlord on matters which are connected with this Lease, or any of
its provisions or Tenant's use or occupancy of the Demised Premises, including
any claims for injury or damage, or any emergency or other statutory remedy with
respect thereto.
 
ARTICLE 28
 
Surrender of Premises
 
Section 28.01. Upon the expiration or other termination of the term of this
Lease, Tenant shall quit and surrender the Demised Premises, vacant, broom
clean, in good order and condition, ordinary wear and tear and damage by fire or
other casualty excepted, and shall remove all its property therefrom, except as
otherwise provided in this Lease.  Tenant's obligation to observe or perform
this covenant shall survive the expiration or other termination of the term of
this Lease.
 
Section 28.02. In the event Tenant shall remain in possession of the Demised
Premises after the expiration or other termination of the term of this Lease,
such holding over shall not constitute a renewal or extension of this
Lease.  Landlord, may, at its option, elect to treat Tenant as one who is not
removed at the end of the term, and thereupon be entitled to all of the remedies
against Tenant provided by law in that situation or Landlord may elect to
construe such holding over as a tenancy from month-to-month, subject to all of
the terms and conditions of this Lease, except as to the duration thereof, and
the minimum rent shall be due, in either of such events, at a monthly rental
rate equal to one and one-half (1.5) times the monthly installment of minimum
rent which would otherwise be payable for such month, together with any and all
additional rent.  Tenant shall also be responsible for and hereby indemnifies
Landlord against any claims made by any succeeding tenant or prospective tenant
founded upon Tenant's delay in surrendering the Demised Premises to
Landlord.  If the Demised Premises are not surrendered upon the termination of
this Lease, provided that at the time of expiration or sooner termination,
Landlord shall notify Tenant in writing that it has entered into or is about to
enter into a new lease with a succeeding tenant, in which event, Tenant shall
indemnify Landlord against liability resulting from such delay by Tenant,
including any claims made by any succeeding tenant founded upon such delay.

 
45

--------------------------------------------------------------------------------

 

ARTICLE 29
 
Rules and Regulations
 
Section 29.01. Tenant, its servants, employees, agents, visitors and licensees
shall observe faithfully and comply with the rules and regulations set forth in
Schedule "C" attached hereto and made a part hereof.  Landlord shall have the
right from time to time during the term of this Lease, upon at least ten (10)
business days prior notice to Tenant, to make reasonable changes in and
additions to the rules thus set forth.
 
Section 29.02. Any failure by Landlord to enforce any rules and regulations now
or hereafter in effect, either against Tenant or any other tenant in the
Building, shall not constitute a breach hereunder or waiver of any such rules
and regulations.
 
ARTICLE 30
 
Successors and Assigns and Definitions
 
Section 30.01. The covenants, conditions and agreements contained in this Lease
shall bind and enure to the benefit of Landlord and Tenant and their respective
distributees, legal representatives, successors and, except as otherwise
provided herein, their assigns.
 
Section 30.02. The term "Landlord" as used in this Lease, so far as the
covenants and agreements on the part of Landlord are concerned shall be limited
to mean and include only the owner or owners at the time in question of the
tenant's estate under any Superior Lease covering the property described in
Schedule B hereto annexed and/or (but only if the Superior Leases shall
terminate and Tenant shall attorn to the lessor under the Superior Lease which
had terminated) the fee title of Landlord covering the Land and/or the Building
and improvements thereon.  In the event of any assignment or assignments of such
tenant's estate or transfer of such title, Landlord herein named (and in case of
any subsequent assignment or transfer, the then assignor or transferor) shall be
automatically freed and relieved from and after the date of such assignment or
transfer of all personal liability as respects to performance of any of
Landlord's covenants and agreements thereafter to be performed, and such
assignee or transferee shall be bound by all of such covenants and agreements;
it being intended that Landlord's covenants and agreements shall be binding on
Landlord, its successors and assigns only during and in respect of their
successive periods of such ownership.

 
46

--------------------------------------------------------------------------------

 

However, in any event, the members in Landlord shall not have any personal
liability or obligation by reason of any default by Landlord under any of
Landlord's covenants and agreements in this Lease.  In case of such default,
Tenant will look only to Landlord's estate, as tenant, under such Superior Lease
and/or (but only if the Superior Leases shall terminate and Tenant shall attorn
to the lessor under the Superior Lease which had terminated) its interest in the
Land and/or Building, to recover any loss or damage resulting therefrom.
 
Section 30.03. All pronouns or any variation thereof shall be deemed to refer to
masculine, feminine or neuter, singular or plural as the identity of the person
or persons may require; and if Tenant shall consist of more than one (1) person,
the obligations of such persons, as Tenant, under this Lease, shall be joint and
several.
 
Section 30.04. The definitions contained in Schedule E annexed hereto are hereby
made a part of this Lease.
 
ARTICLE 31
 
Notices
 
Any notice, statement, certificate, request, approval, consent or demand
required or permitted to be given under this Lease shall be in writing sent by
registered or certified mail (or reputable, commercial overnight courier
service) return receipt requested, addressed, as the case may be, to Landlord,
at 750 Lexington Avenue, New York, New York 10022, with a copy to Cohen Brothers
Realty Corporation, 750 Lexington Avenue, 28th Floor, New York, NY 10022,
Attention: General Counsel, and to Tenant prior to the Commencement Date at 650
Fifth Avenue, 3rd Floor, New York, New York 10019 with a copy to Ilan Lerman,
Esq., Wolf Halderstein Adler Freeman & Herz LLP, 270 Madison Avenue, New York,
New York 10016 and after the Commencement Date at the Demised Premises with a
copy to Ilan Lerman, Esq., Wolf Halderstein Adler Freeman & Herz LLP, 270
Madison Avenue, New York, New York 10016, or to such other addresses as Landlord
or Tenant respectively shall designate in the manner herein provided.  Such
notice, statement, certificate, request, approval, consent or demand shall be
deemed to have been given on the date when mailed, as aforesaid, or on the date
of delivery by overnight courier.

 
47

--------------------------------------------------------------------------------

 

ARTICLE 32
 
No Waiver; Entire Agreement
 
Section 32.01. The specific remedies to which Landlord may resort under the
provisions of this Lease are cumulative and are not intended to be exclusive of
any other remedies or means of redress to which Landlord may be lawfully
entitled in case of any breach or threatened breach by Tenant of any of the
terms, covenants and conditions of this Lease.  The failure of Landlord or
Tenant, as the case may be, to insist upon the strict performance of any of the
terms, covenants and conditions of this Lease, or to exercise any right or
remedy herein contained, shall not be construed as a waiver or relinquishment
for the future of such term, covenant, condition, right or remedy.  A receipt by
Landlord, or payment by Tenant, of minimum rent or additional rent with
knowledge of the breach of any term, covenant or condition of this Lease shall
not be deemed a waiver of such breach.  This Lease may not be changed or
terminated orally.  In addition to the other remedies in this Lease provided,
Landlord shall be entitled to seek to restrain by injunction, the violation or
attempted or threatened violation of any of the terms, covenants and conditions
of this Lease or to a decree, any court having jurisdiction in the matter,
compelling performance of any such terms, covenants and conditions.
 
Section 32.02. No receipt of monies by Landlord from Tenant, after any re-entry
or after the cancellation or termination of this Lease in any lawful manner,
shall reinstate the Lease; and after the service of notice to terminate this
Lease, or other remedy, Landlord may demand, receive and collect any monies due,
and apply them of account of Tenant's obligations under this Lease but without
in any respect affecting such notice, action, proceeding or remedy, except that
if a money judgment is being sought in any such action or proceeding, the amount
of such judgment shall be reduced by such payment.
 
Section 32.03. If Tenant is in arrears in the payment of minimum rent or
additional rent, Tenant waives its right, if any, to designate the items in
arrears against which any payments made by Tenant are to be credited and
Landlord may apply any of such payments to any such items in arrears as
Landlord, in its sole discretion, shall determine, irrespective of any
designation or request by Tenant as to the items against which any such payments
shall be credited.
 
Section 32.04. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such payment due or pursue any other
remedy in this Lease provided.
 
Section 32.05. This Lease and the Schedules annexed hereto constitute the entire
agreement between Landlord and Tenant referable to the Demised Premises, and all
prior negotiations and agreements are merged herein.
 
Section 32.06. If any term or provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.
 

 
48

--------------------------------------------------------------------------------

 

Section 32.07 Tenant acknowledges that Landlord will contract or has contracted
with one or more providers of telecommunications services for the installation
of cable, wire and related electrical, electronic or mechanical devices in the
Building sufficient to provide telecommunications services to the Demised
Premises, and Tenant agrees to engage such a provider, as designated by
Landlord, to provide such services, unless another provider selected by Tenant
and reasonably approved by Landlord agrees to provide such services to Tenant at
a lower cost than the provider designated by Landlord.  In such event Landlord
shall have the right to cause the service provider designated by Landlord to
match the cost chargeable by the provider selected by Tenant, in which event
Tenant agrees to engage the provider designated by Landlord.
 
Section 32.08 It is understood and agreed that this Lease is submitted to Tenant
on the understanding that it shall not be considered an offer and shall not bind
Landlord in any way whatsoever until (i) Tenant has duly executed and delivered
duplicate originals to Landlord, and (ii) Landlord has executed and delivered
one of said fully executed originals to Tenant.
 
Section 32.09. Tenant hereby grants to Landlord a lien and security interest on
all fixtures now or hereafter placed in or upon the Demised Premises by Tenant,
and all proceeds therefrom (collectively, “property”) and the fixtures shall be
and remain subject to such lien and security interest of Landlord for payment of
all rent, and to secure payment of any damage or loss which Landlord may suffer
by reason of the breach by Tenant of any covenant, agreement or condition
contained herein.  The provisions of this section relating to said lien and
security interest shall constitute a security agreement under the New York
Uniform Commercial Code “the Code”) so that Landlord shall have and may enforce
a security interest in the fixtures now or hereafter placed in or upon the
Demised Premises by Tenant, and all proceeds therefrom, and such property shall
not be removed therefrom without the consent of Landlord until all arrearages in
rent then due to Landlord hereunder shall first have been paid and discharged
and all the covenants, agreements and conditions hereof have been fully complied
with and performed by Tenant.  Upon the occurrence of an event of default,
Landlord may, in addition to any other remedies provided herein or under law,
enter upon the Demised Premises and take possession of any fixtures of Tenant
situated in the Demised Premises, without liability for trespass or conversion,
and sell the same at public or private sale with or without having such property
at the sale, after giving Tenant reasonable notice of the time of any public
sale or of the time after which any private sale is to be made, at which sale
Landlord or its assigns may purchase unless otherwise prohibited by law.  Unless
otherwise provided by applicable law, and without intending to exclude any other
manner of giving Tenant reasonable notice, the requirement of reasonable notice
shall be met if such notice is given in the manner prescribed in this Lease at
least five (5) days before the time of sale.  The proceeds from any such
disposition, less any and all expenses connected with the taking of possession,
holding and selling of the property (including reasonable attorney’s fees and
other expenses), shall be applied as a credit against the indebtedness secured
by the security interest granted herein.  In the event the proceeds from any
such disposition exceed the indebtedness secured by the security interest
granted herein, then such surplus shall be paid as required by law.  Tenant
agrees to execute as debtor such financing statement or statements as Landlord
may now or hereafter reasonably request in order that such security interest or
interests may be perfected pursuant to said Code.  Landlord, as secured party,
shall be entitled to all of the rights and remedies afforded a secured party
under said Code, in addition to and cumulative of the Landlord’s liens and
rights provided by law or by the other terms and provisions of this Lease.

 
49

--------------------------------------------------------------------------------

 

Section 32.10. If Tenant is a partnership that consists of two or more persons
or entities, then each person or entity signing below as Tenant shall be jointly
and severally liable for all of Tenant's obligations under this Lease.
 
ARTICLE 33
 
Captions
 
The captions of Articles in this Lease are inserted only as a matter of
convenience and for reference and they in no way define, limit or describe the
scope of this Lease or the intent of any provision thereof.
 
ARTICLE 34
 
Inability to Perform
 
Tenant's obligation to pay minimum rent and additional rent and to perform all
of the other terms, covenants and conditions of this Lease shall not be
affected, diminished, or excused if by reason of unavoidable delays (as
hereinafter defined) Landlord fails or is unable to supply any services or make
any repairs or perform any work which under this Lease Landlord has expressly
agreed to supply, make or perform, and the time for the performance or
observance thereof shall be extended for the period of time as Landlord shall
have been so delayed.
 
Tenant's obligation to make any repairs required pursuant to Section 6.01 shall
be subject to any unavoidable delays (as hereinafter defined) and the time for
the performance by Tenant shall be extended for the period of time as Tenant
shall have been so delayed.
 
The words "unavoidable delays", as used in this Lease shall mean (a) the
enactment of any law or issuance of any governmental order, rule or regulation
(i) prohibiting or restricting performance of work of the character required to
be performed under this Lease, or (ii) establishing rationing or priorities in
the use of materials, or (iii) restricting the use of labor, and (b) strikes,
lockouts, acts of God, inability to obtain labor or materials, enemy action,
civil commotion, fire, unavoidable casualty or other similar types of causes
beyond reasonable control, other than financial inability.

 
50

--------------------------------------------------------------------------------

 

ARTICLE 35
 
No Representations by Landlord
 
Neither Landlord nor any agent or employee of Landlord has made any
representation whatsoever with respect to the Demised Premises except as
expressly set forth in this Lease.
 
ARTICLE 36
 
Security Deposit
 
Section 36.01. Concurrently with the execution of this Lease, Tenant shall
deliver to Landlord the amount of $313,863.32, as security for the faithful
performance and observance by Tenant of the terms, provisions and conditions of
this Lease. On or before March 1, 2011, the security deposit shall be increased
by $78,465.83 to $392,239.15 and Tenant shall deliver to Landlord a check in the
amount of $78,465.83 by said date. Tenant agrees that, in the event that Tenant
defaults in respect of any of the terms, provisions and conditions of this Lease
(including the payment of minimum rent and additional rent), after any
applicable notice and expiration of any applicable cure period, Landlord may
use, apply, or retain the whole or any part of the security deposit, to the
extent required for the payment of any rent, additional rent, or any other sum
as to which Tenant is in default, or for any sum that Landlord may expend or may
be required to expend by reason of Tenant's default, in respect of any of the
terms, covenants and conditions of this Lease (including any damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord).  In the event that Landlord applies or retains any portion or all of
the security deposit, Tenant shall, within five (5) days after demand by
Landlord, restore the amount so applied or retained.  If Tenant shall fail or
refuse to make such additional deposit, Landlord shall have the same rights in
law and in equity and under this Lease as it has with respect to a default by
Tenant in the payment of minimum rent.  In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the security shall be returned to Tenant within twenty (20) days
after the expiration date and after delivery of possession of the entire Demised
Premises to Landlord in the condition provided in this Lease for such delivery
of possession.

 
51

--------------------------------------------------------------------------------

 

Section 36.02. In the event Landlord's estate as tenant under any Superior Lease
is sold or assigned, or (if the Superior Lease shall terminate and Tenant shall
attorn to the lessor under the Superior Lease which had terminated) the fee
title of Landlord covering the Land and/or Building is transferable or conveyed,
Landlord shall have the right to transfer the security deposit then held by
Landlord to the vendee, transferee or assignee, and Landlord shall thereupon be
released by Tenant from all liability for the return of the security
deposit.  In such event, Tenant agrees to look solely to the new Landlord for
the return of the security deposit.  It is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security deposit to a
new Landlord.
 
Section 36.03. Tenant covenants that it will not assign or encumber, or attempt
to assign or encumber, the security deposit, and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance.
 
Section 36.04. The use of the security, as provided in this Article, shall not
be deemed or construed as a waiver of Tenant's default or as a waiver of any
other rights and remedies to which Landlord may be entitled under the provisions
of this Lease by reason of such default, it being intended that Landlord's
rights to use the whole or any part of the security shall be in addition to but
not in limitation of any such other rights and remedies; and Landlord may
exercise any of such other rights and remedies independent of or in conjunction
with its rights under this Article.
 
Section 36.07. Provided that Tenant is not then in default under any of the
terms, covenants and conditions of this Lease, provided further that the named
Tenant is in occupancy of the entire Demised Premises, after the actual payment
by Tenant of thirty six (36) months of minimum rent, the amount of the security
deposit hereunder shall be reduced by $78,465.83 to $313,863.32.
 
ARTICLE 37
 
Late Payment Charges
 
If Tenant shall fail to pay any minimum rent or additional rent within ten (10)
days after its due date, Tenant shall pay a late charge of $.05 for each $1.00
which remains unpaid after such period to compensate Landlord for additional
expense in processing such late payment.  In addition, if Tenant fails to pay
any minimum rent or additional rent within ten (10) days after its due date,
Tenant shall pay interest thereon from the date due until the date paid at the
rate of one-half (1/2%) percent per month.  If any check of Tenant in payment of
any sum due under this lease, including but not limited to minimum rent and
additional rent, fails to clear the bank, Tenant shall pay a charge of $300.

 
52

--------------------------------------------------------------------------------

 

ARTICLE 38
 
Rent Control
 
In the event the minimum rent and/or additional rent or any part thereof
provided to be paid by Tenant under the provisions of this Lease during the
demised term shall become uncollectible or shall be reduced or required to be
reduced or refunded by virtue of any federal, state, county or city law, order
or regulation, or by any direction of a public officer or body pursuant to law,
or the orders, rules, code or regulations of any organization or entity formed
pursuant to law, Tenant shall enter into such agreement(s) and take such other
steps (without additional expense or liability to Tenant) as Landlord may
reasonably request and as may be legally permissible to permit Landlord to
collect the maximum rents which from time to time during the continuance of such
legal rent restriction may be legally permissible (and not in excess of the
amounts reserved therefor under this Lease).  Upon the termination of such legal
rent restriction, (a) the minimum rent and/or additional rent shall become and
thereafter be payable in accordance with the amounts reserved herein for the
periods following such termination, and (b) Tenant shall pay to Landlord
promptly upon being billed, to the maximum extent legally permissible, an amount
equal to (i) minimum rent and/or additional rent which would have been paid
pursuant to this Lease but for such legal rent restriction less (ii) the rents
paid by Tenant during the period such legal rent restriction was in effect.
 
ARTICLE 39
 
Confidentiality
 
Section 39.01. Tenant acknowledges that Tenant will have access to certain
confidential information. Tenant will not disclose the confidential information
to anyone other than its attorneys or accountants during the Term of this Lease.
The term “confidential information” shall mean the terms, covenants, conditions
and provisions of this Lease, including the amount of the minimum rent and the
additional rent, and the plans, designs, and other documentation, used in
connection with this Lease, the Demised Premises and the Building. Tenant
(including any guarantor of this Lease and Tenant’s affiliates) shall not use
the confidential information for any purpose other than the use of the Demised
Premises by Tenant in accordance with the terms of this Lease and shall not
disclose any confidential information without the prior written approval of
Landlord.
 
Section 39.02. Tenant acknowledges that any use or disclosure of the
confidential information will cause irreparable harm to Landlord.  As a
consequence, Tenant agrees that if Tenant fails to abide by the terms of this
Article, Landlord shall be entitled to specific performance, including the
immediate issuance of a temporary restraining order or preliminary injunction
enforcing the terms of this Article, and to a judgment for any damages resulting
from such breach, and to any other remedies available under applicable law.

 
53

--------------------------------------------------------------------------------

 

Section 39.03. Tenant shall indemnify and hold Landlord harmless from and
against any costs, expenses, claims and liabilities (including attorneys fees)
relating to any and all matters concerning the use or disclosure of the
confidential information by Tenant or any breach of the terms of this Article.
 
Section 39.04. The terms of this Article shall continue during the Term and
shall survive for a period of five (5) years after the expiration or termination
of this Lease. The expiration or termination of this Lease shall not release
Tenant from Tenant’s obligations under this Article. Upon the expiration or
termination of this Lease, Tenant shall surrender and return to Landlord all
confidential information.  No confidential information shall be retained by
Tenant after the expiration or termination of this Lease without Landlord’s
prior written approval.
 
ARTICLE 40
 
Landlord's Contribution
 
Section 40.01. Subject to the provisions of Article 5 of this Lease, Tenant
agrees to perform the initial work and installations required to make the
Demised Premises suitable for the conduct of Tenant's business (“Tenant’s
Work”).  Tenant, within thirty (30) days following its execution of this Lease,
agrees to deliver to Landlord, for Landlord's approval, the plans and
specifications for Tenant's Work.  Tenant agrees to commence Tenant’s Work
promptly after Landlord’s delivery of vacant possession of the Demised Premises
and thereafter shall employ commercially reasonable efforts (provided that
Tenant shall not be required to incur any additional expense or use overtime
labor in employing such efforts) to complete Tenant’s Work and commence business
in the Premises within one hundred eighty (180) days following Landlord’s
approval of Tenant’s plans.  Provided that Tenant is not in default under this
Lease beyond the expiration of any applicable notice and cure period, Landlord
agrees to reimburse Tenant up to the sum of Two Hundred Eighty-Nine Thousand
Seven Hundred Twenty Dollars ($289,720.00) ("Landlord's Reimbursement
Contribution") towards the cost of Tenant’s Work, which shall include the hard
costs of construction and soft costs for architectural and engineering
services.  Landlord shall pay to Tenant, on a monthly basis, but not more than
once a month, ninety (90%) percent of the cost of the materials and labor used
for Tenant’s Work requested by Tenant theretofore performed by the contractor,
which shall include any general contractor and all subcontractors hired by the
general contractor, provided Tenant delivers to Landlord concurrently with its
request, receipted paid bills of the contractor, including any general
contractor and subcontractor, involved and approved by Tenant, and a waiver of
mechanic's lien signed by the contractors, including the general contractor and
subcontractors, with respect to the amount paid as evidenced by the receipted
paid bill, such payment to be made to Tenant within thirty (30) days after
receipt of Tenant's request together with the aforesaid documentation.  Within
forty-five (45) days after Landlord receives a certificate from Tenant's
architect stating that all of Tenant's Work performed by the general contractor
and subcontractors, has been completed, that the same has been performed in
compliance with all applicable Governmental Requirements and the approved plans
and specifications and delivery to Landlord of the any required final "sign-off"
letters, including, without limitation, the Department of Buildings of the City
of New York Letter of Completion Sign-off, and equipment use permits (as
necessary) for all work performed from the applicable municipal authorities,
Landlord shall pay to Tenant the aggregate of the ten (10%) percent sums
retained by Landlord.  Landlord shall have no obligation or responsibility to
pay any cost exceeding the amount of Landlord’s Reimbursement Contribution.  If
the amount Tenant expends for the cost of the Tenant’s Work exceeds the amount
of Landlord’s Reimbursement Contribution, Tenant shall be responsible for the
payment to the contractors of the excess.  If said amount is less than the
amount of Landlord’s Reimbursement Contribution, Landlord shall not be obligated
to pay such difference to Tenant.  Tenant shall indemnify and hold Landlord
harmless from and against any and all claims, costs and expenses, including but
not limited to attorneys’ fees, in connection with or relating to the Tenant’s
Work performed pursuant to this Article.

 
54

--------------------------------------------------------------------------------

 

ARTICLE 41
 
Supplemental Air Conditioning
 
Section 41.01. Tenant, at Tenant’s cost and expense, shall have the right to use
the existing five (5) ton and the existing three (3) ton (totaling eight (8)
tons) water cooled supplemental air conditioning systems (the "Supplemental
System”) currently located in the Demised Premises.  Landlord does not warrant
the condition of the Supplemental System and shall not be responsible for any
problems that may occur due to any mechanical or other failure of the
Supplemental System.
 
Section 41.02. Tenant, at Tenant’s cost and expense, (i) may tap into the
existing Building condenser water riser and use up to eight (8) tons of
condenser water, (ii) shall maintain the Supplemental System in good condition
and repair and shall make any replacements thereof as may be required, and (iii)
shall obtain in Tenant’s own name the use permits for the Supplemental System
and provide Landlord with copies of same.  Tenant shall also obtain and pay for
annual renewal fees in connection therewith, and provide Landlord with a copy of
such annual renewals.  The Supplemental System may be operated by Tenant only
during non-business hours.  Landlord, at Tenant's cost, shall have the right to
install a device to measure the hours of operation of the Supplemental System,
which device is capable of providing a printout verifying the date and time of
usage and shall be read by Landlord.  Tenant shall pay to Landlord, as
additional rent, the cost of the electricity consumed by the Supplemental
System, as determined by Landlord, within ten (10) days following Landlord's
billing thereof. Tenant shall indemnify and hold Landlord harmless from and
against any loss, claims, costs, expenses and fees (including attorneys’ fees
and disbursements) in connection with the repair, maintenance and replacement of
the Supplemental System.

 
55

--------------------------------------------------------------------------------

 

Section 41.03. With respect to Tenant’s use of condenser water, Tenant shall pay
to Landlord (i) the sum of $2,000.00 as a “tap-in” fee, to be paid upon the
execution of this Lease, and (ii) during each month of the term of this Lease,
an amount (the "Monthly Condenser Water Amount”) equal to the product obtained
by multiplying (x) the number of tons of condenser water connected to the
condenser water riser, to wit, eight (8) times (which may be increased up to 12
tons upon written request by Tenant (y) 1/12th of the Condenser Water Charge (as
hereinafter defined) in effect for the calendar year in which such month
occurs.  Landlord shall furnish bills to Tenant, from time to time, for the
Monthly Condenser Water Amount and Tenant shall pay each such bill within ten
(10) days after its receipt thereof.  As of the date hereof, the "Condenser
Water Charge” is Seven Hundred Fifty Dollars ($750.00) per ton of cooling
capacity, per annum.  From and after the fifth anniversary of the Commencement
Date, Landlord shall have the right to increase the Condenser Water Charge, from
time to time, based on Landlord’s increased costs and expenses with respect to
supplying condenser water to the Supplemental System.  Upon Tenant’s written
request, Landlord shall furnish to Tenant reasonable evidence of such increased
condenser water charges.
 
Section 41.04. Landlord, upon notice to Tenant (except in the case of an
emergency) reserves the right to shut down the condenser water for such period
as Landlord reasonably determines is required for necessary repairs or service
to the base Building condenser water system or as otherwise necessary in
connection with the repair or installation of other tenants’ supplemental air
conditioning systems, provided that Landlord shall employ commercially
reasonable efforts to resume the provision of condenser water.
 
ARTICLE 42
 
Renewal Option
 
Section 42.01. Provided that Tenant is not then in default beyond the expiration
of any applicable notice and cure periods (and the named Tenant is in occupancy
of the entire Demised Premises), both at the time that the Tenant exercises the
Renewal Option (as hereinafter defined) and at the commencement of the Renewal
Term (as hereinafter defined) under any of the terms, covenants and conditions
hereunder on the part of Tenant to be performed, Tenant shall have the option
(the “Renewal Option”)  to extend the term of this Lease for one (1) additional
period of five (5) years (the "Renewal Term"), provided that the Tenant gives
Landlord notice of its exercise of the exercise of the Renewal Option at least
twelve (12) months but not more than eighteen (18) months prior to the
expiration of the initial term hereof.
 
56

--------------------------------------------------------------------------------


 
Section 42.02. The Renewal Term shall be upon all of the same terms, covenants
and conditions as are contained in this Lease, except as follows:
 
(a)           Tenant shall have no further right to extend the term of this
Lease.
 
(b)           Landlord shall not be required to do any work in the Demised
Premises or obligated to pay any commission and there shall be no rent
abatement.
 
(c)           (i)            The minimum rent for the Renewal Term shall be an
amount equal to the fair market annual rental value of the Demised Premises as
of the commencement of the Renewal Term (inclusive of the additional rent under
Article 22 which shall continue to be payable as provided in said Article), but
in no event less than the amount of the minimum rent and additional rent then
payable during the last year of the initial term of this Lease ("Renewal Rental
Value").  In the event that the parties fail to agree on the Renewal Rental
Value within three (3) months prior to the Expiration Date of the initial term
hereof, then the Renewal Rental Value shall be determined by arbitration in the
manner as provided in Article 43, and the results of such arbitration shall be
conclusive and binding on the parties.
 
(ii)          If for any reason the Renewal Rental Value for the Renewal Term
shall not be determined prior to the commencement of the Renewal Term, Tenant,
in the meantime, shall pay the monthly installments of minimum rent at an amount
equal to one hundred ten percent (110%) of the then rate as provided in this
Lease, including the additional rent then payable under Article 22.  If the
Renewal Rental Value as determined by arbitration shall be greater than the
amount of the annual minimum rent(inclusive of additional rent under Article 22)
then being payable, then within twenty (20) days after the arbitrators decision,
the difference between the monthly installments for minimum rent and additional
rent actually paid and the monthly installments for minimum rent and additional
rent which should have been paid from the commencement of the Renewal Term shall
be determined and paid by Tenant to Landlord and thereafter Tenant shall pay the
monthly installments of minimum rent at the new rate.
 
Section 42.03. Following the determination of the minimum rent, Landlord and
Tenant shall execute an agreement amending this Lease to reflect the foregoing,
but the provisions of this Article shall be effective with respect to the
Renewal Term from the commencement of the Renewal Term whether or not such an
amendment is executed.

 
57

--------------------------------------------------------------------------------

 

ARTICLE 43
 
Renewal Option Arbitration
 
Section 43.01. Either party may request arbitration with respect to the Renewal
Rental Value pursuant to Article 42. The arbitration shall be held in the
Borough of Manhattan, City, County and State of New York, conducted to the
extent consistent with this Article in accordance with the rules then obtaining
of the American Arbitration Association, or any successor body of similar
function, governing commercial arbitration, except that the foregoing shall not
be deemed or construed to require that such arbitration actually be conducted by
or before the American Arbitration Association or any successor body of similar
function.  The arbitration shall be conducted before arbitrators selected as
follows:  The party desiring arbitration shall appoint a disinterested person
(i.e. – a person that has not been employed by Landlord or Tenant, respectively,
during the prior ten (10) years) as arbitrator on its behalf and give notice
thereof to the other party who shall, within twenty (20) days thereafter,
appoint a second disinterested person as arbitrator on its behalf and give
written notice thereof to the first party.  The arbitrators thus appointed
shall, within twenty (20) days after the date of the appointment of the second
arbitrator, appoint a third disinterested person, who shall be a person licensed
by the State of New York (if such license is required by law) or otherwise
qualified and having the necessary expertise, including at least ten (10) year's
experience, in the matter or discipline which is the primary subject or is
primarily involved in such arbitration.  If the arbitrators thus appointed shall
fail to appoint such third disinterested person within said twenty (20) day
period, then either party may, by application to the presiding Justice of
Appellate Division of the Supreme Court of the State of New York for the First
Judicial Department, which application shall be made within fifteen (15) days
after the end of said twenty (20) day period, seek to appoint such third
disinterested person, such appointment being made not later than thirty (30)
days after the date of said application.  Upon such appointment, such person
shall be the third arbitrator as if appointed by the original two
arbitrators.  The decision of the majority of the arbitrators shall be final,
non-appealable, conclusive and binding on all parties and judgment upon the
award may be entered in any court having jurisdiction.  If a party who shall
have the right pursuant to the foregoing, to appoint an arbitrator, fails or
neglects to do so, then and in such event the other party shall select the
arbitrator not so selected by the first party, and upon such selection, such
arbitrator shall be deemed to have been selected by the first party.  The
expenses of arbitration shall be shared equally by Landlord and Tenant, unless
this Lease expressly provides otherwise, but each party shall pay and be
separately responsible for its own counsel and witness fees and disbursements,
unless this Lease expressly provides otherwise.  Landlord and Tenant agree to
sign all documents and to do all other things reasonably necessary to submit any
such matter to arbitration and further agree to, and hereby do, waive any and
all rights they or either of them may at any time have to revoke their agreement
hereunder to submit to arbitration and to abide by the decision rendered
thereunder and agree that a judgment or order may be entered in any court of
competent jurisdiction based on an arbitration award (including the granting of
injunctive relief).

 
58

--------------------------------------------------------------------------------

 
Section 43.02. The arbitrators shall be disinterested persons having at least
ten (10) years experience in the County of New York in a calling connected with
the dispute, and shall have the right to retain and consult experts and
competent authorities skilled in the matters under arbitration, but any such
consultation shall be made in the presence of both parties, with full right on
their part to cross-examine such experts and authorities.  The arbitrators shall
render their decision and award upon the concurrence of at least two (2) of
their number, not later than sixty (60) days after appointment of the third
arbitrator.  Their decision and award shall be in writing and counterpart copies
thereof shall be delivered to each of the parties.  In rendering their decision
and award, the arbitrators shall have no power to modify or in any manner alter
or reform any of the provisions of this Lease, and the jurisdiction of the
arbitrators is limited accordingly.
 
ARTICLE 44
 
15th Floor Additional Space
 
Section 44.01.   Provided that Tenant is not then in default (and the named
Tenant is in physical occupancy of the entire Demised Premises), both at the
time of Landlord's Availability Notice (as hereinafter defined) and on the
Effective Date (as hereinafter defined), at the time during the term of this
Lease that the portion of the fifteenth (15th) floor leased to MTS Health
Partners, L.P. pursuant to a certain lease dated December 17, 2003 (the "15th
Floor Additional Space") will become available for lease and future occupancy by
Tenant, Landlord shall give the named Tenant notice thereof on or about June 1,
2010 (the "Availability Notice").  Such notice shall state Landlord's reasonable
estimation of the date when the 15th Floor Additional Space will be available
for Tenant’s occupancy which is anticipated to be on or about July 1, 2010.
Tenant shall have the one time right to exercise its option to lease the 15th
Floor Additional Space by giving Landlord notice of its election to do so (the
"Exercise Notice"), within twenty (20) days from the date of the Availability
Notice, with TIME OF THE ESSENCE. If Landlord does not receive the Exercise
Notice within said twenty (20) day period, then Tenant shall have no further
rights with respect to the 15th Floor Additional Space under this Article, and
Landlord may lease the 15th Floor Additional Space to any other party upon such
terms and conditions as Landlord may deem desirable. Tenant acknowledges that
the remainder of the fifteenth (15th) floor is leased to another tenant.  In the
event that the Effective Date has not occurred by December 31, 2010 (subject to
unavoidable delays not to exceed ninety (90) days, including any matter beyond
Landlord’s reasonable control)  through no fault of Tenant, Tenant shall have
the right to terminate the Exercise Notice and not lease the 15th Floor
Additional Space upon ten (10) business days written notice to Landlord, as
Tenant’s sole and exclusive remedy, unless Landlord delivers possession of the
15th Floor Additional Space to Tenant within said period of ten (10) business
days.

 
59

--------------------------------------------------------------------------------

 

Section 44.02. Tenant shall take possession of the 15th Floor Additional Space
and Landlord shall deliver possession thereof to Tenant on the date on which
Landlord shall have delivered the 15th Floor Additional Space to Tenant vacant
(the "Effective Date"), and from and after the Effective Date, the 15th Floor
Additional Space shall be deemed to be added to and made part of the Demised
Premises upon the terms, covenants and conditions contained in this Lease
(except those which by their terms are no longer applicable), except as follows:
 
(a)           Tenant agrees to accept possession of the 15th Floor Additional
Space in its then "As Is" condition and Landlord shall not be required to do any
work therein to prepare the same for Tenant’s occupancy. The electrical,
plumbing, HVAC, sprinkler, mechanical, and life safety systems serving the 15th
Floor Additional Space shall be in working order as of the date that Tenant
shall take possession of the 15th Floor Additional Space.
 
(b)           The amount of the minimum rent as provided in Section 3.01 (a)
shall be increased by Six Hundred Fifty Six Thousand Five Hundred Dollars
($656,500), payable $54,708.34 per month, from the Commencement Date to August
31, 2013 and shall be increased by Six Hundred Ninety Six Thousand Nine Hundred
Dollars ($696,900), payable $58,075 per month, from September 1, 2013 for the
remainder of the term, plus the additional rent payable under Article 22 of this
Lease immediately prior to the Effective Date.
 
(c)           Provided that Tenant is not then in default under any of the
provisions of this Lease on its part to be performed, Tenant shall be entitled
to an abatement of part of the minimum rent only (excluding the electricity rent
inclusion factor determined by Landlord) with respect to the 15th Floor
Additional Space for the 1st, 2nd, 3rd, 16th, 17th and 18th months succeeding
the Effective Date (totaling six (6) months), provided further that any
additional rent for each such month shall be paid by Tenant.
 
(d           Pursuant to Article 40, provided that Tenant is not in default
under this Lease beyond the expiration of any applicable notice and cure period,
Landlord agrees to reimburse Tenant up to the sum of Two Hundred Two Thousand
Dollars ($202,000.00) towards the cost of Tenant’s work to prepare the 15th
Floor Additional Space for Tenant’s occupancy, which shall be for the hard costs
of construction and the soft costs for architectural and engineering services.
 
(e)           In Section 22.01(a), with respect to the 15th Floor Additional
Space only, in subdivision (i) the "Tax Base Factor" shall mean the Real Estate
Taxes for the Building Project for the period from July 1, 2010 to June 30,
2011, as finally determined, the term "Comparative Tax Year" shall mean the New
York City real estate tax year commencing on July 1, 2011 and each subsequent
New York City real estate tax year, and the term the “Percentage” for the 15th
Floor Additional Space shall be 3.4%.

 
60

--------------------------------------------------------------------------------

 

(f)           In Section 22.02(a), with respect to the 15th Floor Additional
Space only, in subdivision (ii), the "Base Wage Rate" shall mean the Wage Rate
in effect for the calendar year in which the Effective Date occurs; and in
subdivision (v) the "Multiplication Factor" for the 15th Floor Additional Space
shall be 10,100.
 
Section 44.05. The right granted to the named Tenant under this Article is
personal to the named Tenant and may only be exercised by the named Tenant,
excluding any assignee.
 
Section 44.05. Except as specifically amended in this Article, all of the terms,
covenants and conditions of this Lease shall continue in full force and effect
and unchanged.
 
ARTICLE 45
 
Additional Option Space
 
Section 45.01. Provided that the named Tenant has exercised the option for the
15th Floor Additional Space pursuant to Article 44 and the 15th Floor Additional
Space is part of the Demised Premises under this Lease, provided further that
Tenant is not then in default (and the named Tenant is in physical occupancy of
the entire Demised Premises), both at the time of Landlord's Availability Notice
(as hereinafter defined) and on the Effective Date (as hereinafter defined), at
the time during the term of this Lease that the remainder of the fifteenth
(15th) floor, which Landlord anticipates will become available for lease and
future occupancy by Tenant during the term of this Lease, and at the time during
the term of this Lease that the entire sixteenth (16th) floor, which Landlord
anticipates will become available for lease and future occupancy by Tenant
during the term of this Lease (collectively, the "Additional Option Space"),
Landlord shall then give the named Tenant notice thereof (the "Availability
Notice").
 
Tenant acknowledges that as of the Effective Date, the remainder of the
fifteenth (15th) floor and the sixteenth (16th) floor comprising the Additional
Option Space are leased to other tenants. Tenant further acknowledges that the
anticipated delivery dates of the portions of the Additional Option Space
(subject to the holdover by the respective tenants of any portion of the
Additional Option Space), is as follows:
 
Portion of the 15th Floor currently leased to Pegasus Blue Star Fund, LLC (the
“Pegasus Space”) - Anticipated on or about November 30, 2013.

 
61

--------------------------------------------------------------------------------

 

Portion of the 16th Floor currently leased to Doral Financial Corporation (the
“Doral Space”) - Anticipated on or about January 31, 2018.
 
Portion of the 16th Floor currently leased to Atalaya Capital Management, LP
(the “Atalaya Space”) - Anticipated on or about April 30, 2013.
 
Portion of the 16th Floor currently leased to Ellis Lake Capital, LLC (the
“Ellis Space”) - Anticipated on or about October 31, 2015.
 
Such notice shall state the rentable square feet of the Additional Option Space
and Landlord's reasonable estimation of the date when the Additional Option
Space will be available for Tenant’s occupancy (the "Occupancy Date").    Tenant
shall have the one time right to exercise its option to lease such Additional
Option Space by giving Landlord notice of its election to do so (the "Exercise
Notice"), within twenty (20) days from the date of the Availability Notice, with
TIME OF THE ESSENCE. If Landlord does not receive the Exercise Notice within the
applicable twenty (20) day period, then Tenant shall have no further rights with
respect to any Additional Option Space under this Article, and Landlord may
lease all or part of the Additional Option Space to any other party or parties
upon such terms and conditions as Landlord may deem desirable.  In the event
that the Effective Date has not occurred by the date that is six (6) months
after the Occupancy Date (subject to unavoidable delays not to exceed ninety
(90) days, including any matter beyond Landlord’s reasonable control)  through
no fault of Tenant, Tenant shall have the right to terminate the Exercise Notice
and not lease the Additional Option Space upon ten (10) business days written
notice to Landlord, as Tenant’s sole and exclusive remedy, unless Landlord
delivers possession of the Additional Option Space to Tenant within said period
of ten (10) business days.
 
Section 45.02. Tenant shall take possession of the Additional Option Space and
Landlord shall deliver possession thereof to Tenant on the later of the
Occupancy Date and the actual date on which Landlord shall have delivered such
Additional Option Space to Tenant vacant (the "Effective Date"), and from and
after the Effective Date such Additional Space shall automatically be deemed
added to and made part of the Demised Premises upon all of the terms, covenants
and conditions as are contained in this Lease (except those which by their terms
are no longer applicable), except as follows:
 
(a)           Tenant agrees to accept possession of the Additional Option Space
in its then "As Is" condition and Landlord shall not be required to do any work
therein to prepare the same for Tenant’s occupancy. The electrical, plumbing,
HVAC, sprinkler, mechanical, and life safety systems serving the Additional
Option Space shall be in working order as of the date that Tenant shall take
possession of the Additional Option Space.

 
62

--------------------------------------------------------------------------------

 

(b)           The amount of the minimum rent provided in Section 3.01 (a) shall
be increased by the amount equal to the fair market annual rental value ("Rental
Value") of the Additional Space as of the date that is six (6) months prior to
the Effective Date, as determined by Landlord, but not less than at the
aggregate rate per square foot payable for minimum rent and additional rent
payable under Article 22 of this Lease immediately prior to the Effective
Date.  In the event the parties fail to agree on such Rental Value within ninety
(90) days prior to the Effective Date, such Rental Value shall be determined by
arbitration in the manner as hereinafter provided; and the determination of such
arbitration shall be conclusive and binding on the parties.  If for any reason
such Rental Value shall not be determined prior to the commencement of the
Effective Date, Tenant, in the meantime, shall pay the monthly installments of
minimum rent at an amount equal to 100% of the rate per square foot payable for
minimum rent and said additional rent immediately prior to the Effective
Date.  If the Rental Value shall be greater than the amount paid by Tenant for
the Additional Option Space following the Effective Date, Tenant forthwith after
the arbitrators’ decision, shall pay to Landlord the difference between the
monthly installments actually paid and the monthly installments which should
have been paid from the commencement of the Effective Date, and thereafter
Tenant shall pay the monthly installments of the new minimum rent.
 
(c)           In Section 22.01(a), with respect to the Additional Option Space
only, in subdivision (i) the "Tax Base Factor" shall mean the July 1 - June 30
fiscal year in which the Effective Date occurs; in subdivision (iii) the
"Comparative Tax Year" shall mean the July 1 - June 30 fiscal year immediately
following the Tax Base Factor; and in subdivision (v) the "Percentage" shall be
as follows:
 
Portion of the 15th Floor - the Pegasus Space - 1.1%.
 
Portion of the 16th Floor - the “Doral Space -  1.5%.
 
Portion of the 16th Floor - the Atalaya Space -  1.2%.
 
Portion of the 16th Floor - the Ellis Space – 1.6%.
 
(d)           In Section 22.02(a), with respect to the Additional Option Space
only, in subdivision (ii), the "Base Wage Rate" shall mean the Wage Rate in
effect for the calendar year in which the Effective Date occurs; and in
subdivision (v) the "Multiplication Factor" shall be as follows:
 
Portion of the 15th Floor - the Pegasus Space – 3,745.
 
Portion of the 16th Floor - the “Doral Space -  4,975.

 
63

--------------------------------------------------------------------------------

 

Portion of the 16th Floor - the Atalaya Space -  4,175.
 
Portion of the 16ht Floor - the Ellis Space – 5,375
 
Section 45.03. Following the determination of the Effective Date, the minimum
rent and the additional rent of the Additional Space, Landlord and Tenant shall
execute an agreement amending this Lease to reflect the foregoing, but the
provisions of this Article shall be effective with respect to the Additional
Space effective from and after the Effective Date whether or not such an
amendment is executed.
 
Section 45.04. The right granted to the named Tenant under this Article is
personal to the named Tenant and may only be exercised by the named Tenant,
excluding any assignee.
 
Section 45.05. Except as specifically amended in this Article, all of the terms,
covenants and conditions of this Lease shall continue in full force and effect
and unchanged.
 
ARTICLE 46
 
Additional Option Space Arbitration
 
Section 46.01. Either party may request arbitration with respect to the Rental
Value pursuant to Article 45. The arbitration shall be held in the Borough of
Manhattan, City, County and State of New York, conducted to the extent
consistent with this Article in accordance with the rules then obtaining of the
American Arbitration Association, or any successor body of similar function,
governing commercial arbitration, except that the foregoing shall not be deemed
or construed to require that such arbitration actually be conducted by or before
the American Arbitration Association or any successor body of similar
function.  The arbitration shall be conducted before arbitrators selected as
follows:  The party desiring arbitration shall appoint a disinterested person
(i.e. – a person that has not been employed by Landlord or Tenant, respectively,
during the prior ten (10) years) as arbitrator on its behalf and give notice
thereof to the other party who shall, within twenty (20) days thereafter,
appoint a second disinterested person as arbitrator on its behalf and give
written notice thereof to the first party.  The arbitrators thus appointed
shall, within twenty (20) days after the date of the appointment of the second
arbitrator, appoint a third disinterested person, who shall be a person licensed
by the State of New York (if such license is required by law) or otherwise
qualified and having the necessary expertise, including at least ten (10) year's
experience, in the matter or discipline which is the primary subject or is
primarily involved in such arbitration.  If the arbitrators thus appointed shall
fail to appoint such third disinterested person within said twenty (20) day
period, then either party may, by application to the presiding Justice of
Appellate Division of the Supreme Court of the State of New York for the First
Judicial Department, which application shall be made within fifteen (15) days
after the end of said twenty (20) day period, seek to appoint such third
disinterested person, such appointment being made not later than thirty (30)
days after the date of said application.  Upon such appointment, such person
shall be the third arbitrator as if appointed by the original two
arbitrators.  The decision of the majority of the arbitrators shall be final,
non-appealable, conclusive and binding on all parties and judgment upon the
award may be entered in any court having jurisdiction.  If a party who shall
have the right pursuant to the foregoing, to appoint an arbitrator, fails or
neglects to do so, then and in such event the other party shall select the
arbitrator not so selected by the first party, and upon such selection, such
arbitrator shall be deemed to have been selected by the first party.  The
expenses of arbitration shall be shared equally by Landlord and Tenant, unless
this Lease expressly provides otherwise, but each party shall pay and be
separately responsible for its own counsel and witness fees and disbursements,
unless this Lease expressly provides otherwise.  Landlord and Tenant agree to
sign all documents and to do all other things reasonably necessary to submit any
such matter to arbitration and further agree to, and hereby do, waive any and
all rights they or either of them may at any time have to revoke their agreement
hereunder to submit to arbitration and to abide by the decision rendered
thereunder and agree that a judgment or order may be entered in any court of
competent jurisdiction based on an arbitration award (including the granting of
injunctive relief).

 
64

--------------------------------------------------------------------------------

 

Section 46.02. The arbitrators shall be disinterested persons having at least
ten (10) years experience in the County of New York in a calling connected with
the dispute, and shall have the right to retain and consult experts and
competent authorities skilled in the matters under arbitration, but any such
consultation shall be made in the presence of both parties, with full right on
their part to cross-examine such experts and authorities.  The arbitrators shall
render their decision and award upon the concurrence of at least two (2) of
their number, not later than sixty (60) days after appointment of the third
arbitrator.  Their decision and award shall be in writing and counterpart copies
thereof shall be delivered to each of the parties.  In rendering their decision
and award, the arbitrators shall have no power to modify or in any manner alter
or reform any of the provisions of this Lease, and the jurisdiction of the
arbitrators is limited accordingly.

 
65

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.


FIFTH AVENUE BUILDING COMPANY LLC
   
By:
Fifth Avenue Tower Corp.
 
its managing member
   
By:
   
 
Charles Steven Cohen, President
   
JESUP & LAMONT, INC.
   
By:
   
 
Name:
 
Title:


 
66

--------------------------------------------------------------------------------

 

CERTIFICATE OF ACKNOWLEDGMENT


STATE OF NEW YORK
)
   
:    
ss.:
COUNTY OF NEW YORK  
)
 



On the     day of                     in the year 2010 before me, the
undersigned, a Notary Public in and for said State, personally appeared Charles
Steven Cohen, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


    
 
Notary Public
 



STATE OF NEW YORK
)
   
:    
ss.:
COUNTY OF NEW YORK  
)
 



On the     day of                     in the year 2010 before me, the
undersigned, a Notary Public in and for said State, personally appeared
______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 
    
 
Notary Public
 


 
67

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Floor Plan
 
[pg71.jpg]
 
 
68

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Description of Land
 
That certain plot, piece or parcel or land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:
 
BEGINNING at a point on the southerly side of East 50th Street distant 208 feet
easterly from the corner formed by the southerly side of East 50th Street and
the easterly side of Fifth Avenue;
 
RUNNING THENCE easterly along the southerly side of East 50th Street 85 feet 10
inches to a point distant 126 feet 2 inches westerly, as measured along the
southerly side of East 50th Street from the corner formed by the southerly side
of East 50th Street and the westerly side of Madison Avenue;
 
RUNNING THENCE southerly at right angles to the last mentioned course 100 feet 5
inches to the center line of the block;
 
THENCE easterly along the center line of the block 6 feet 2 inches to a point;
 
THENCE southerly, at right angles to the last mentioned course 100 feet 5 inches
to the northerly side of East 49th Street;
 
THENCE westerly along the northerly side of East 49th street 100 feet to a
point;
 
THENCE northerly, at right angles to the last mentioned course, 60 feet 5 inches
to a point;
 
THENCE easterly at right angles to the last mentioned course, 60 feet 5 inches
to a point;
 
THENCE northerly, at right angles to the last mentioned course 77 feet 5 inches
to a point;
 
THENCE westerly, at right angles to the last mentioned course 20 feet 5 inches
to a point;
 
THENCE northerly, at right angles to the last mentioned course 63 feet 0 inches
to the southerly side of 50th Street, the point or place of BEGINNING.

 
69

--------------------------------------------------------------------------------

 

SCHEDULE C
 
Rules and Regulations
 
1.           The rights of tenants in the entrances, corridors, elevators and
escalators of the Building are limited to ingress to and egress from the
tenants' premises for the tenants and their employees, licensees, guests,
customers and invitees, and no tenant shall use, or permit the use of, the
entrances, corridors, escalators or elevators for any other purpose.  No tenant
shall invite to the tenant's premises, or permit the visit of, persons in such
numbers or under such conditions as to interfere with the use and enjoyment of
any of the plazas, entrances, corridors, escalators, elevators and other
facilities of the Building by other tenants.  Fire exits and stairways are for
emergency use only, and they shall not be used for any other purposes by the
tenants, their employees, licensees or invitees.  No tenant shall encumber or
obstruct, or permit the encumbrance or obstruction of any of the sidewalks,
plazas, entrances, corridors, escalators, elevators, fire exits or stairways of
the Building.  The Landlord reserves the right to control and operate the public
portions of the Building and the public facilities, as well as facilities,
furnished for the common use of the tenants, in such manner as it deems best for
the benefit of the tenants generally.  Landlord further reserves the right, at
any time, to install a message/package center in an area in the Building
designated by Landlord and reasonably accessible to and for the common use of
tenant's, and the tenants shall comply with the procedures for the same set
forth by the Landlord.
 
2.           The reasonable cost of repairing any damage to the public portions
of the Building or the public facilities or to any facilities used in common
with other tenants, caused by a tenant or the employees, licensees or invitees
of the tenant, shall be paid by such tenant.
 
3.           The Landlord may refuse admission to the Building at any time to
any person not having a pass issued by the Landlord, and may require all persons
admitted to or leaving the Building outside of ordinary business hours to
register.  Tenant's employees, agents and visitors shall be permitted to enter
and leave the building during and after ordinary business hours, subject to the
reasonable requirements of Landlord, including but not limited to reasonable
non-discriminatory use by Landlord of reasonable security scanners and
reasonable security detection equipment.  Each tenant shall be responsible for
all persons for whom he requests such permission and shall be liable to the
Landlord for all acts of such persons.  Tenant shall obtain identification cards
to be issued by Landlord for each employee and shall pay the Landlord’s Building
standard charge therefor.  Any person whose presence in the Building at any time
shall, in the judgment of the Landlord, be prejudicial to the safety, character,
reputation and interests of the Building or its tenants may be denied access to
the Building or may be rejected therefrom.  In case of invasion, riot, public
excitement or other commotion the Landlord may prevent all access to the
Building during the continuance of the same, by closing the doors or otherwise,
for the safety of the tenants and protection of property in the Building.  The
Landlord may require any person leaving the Building with any package or other
object to exhibit a pass from the tenant from whose premises the package or
object is being removed, but the establishment and enforcement of such
requirement shall not impose any responsibility on the Landlord for the
protection of any tenant against the removal of property from the premises of
the tenant.  The Landlord shall, in no way, be liable to any tenant for damages
or loss arising from the admission, exclusion or ejection of any person to or
from the tenant's premises or the Building under the provisions of this rule.

 
70

--------------------------------------------------------------------------------

 

4.           No tenant shall obtain or accept for use in its premises towel,
barbering, boot blacking, floor polishing, lighting maintenance, cleaning or
other similar services from any persons not authorized by the Landlord in
writing to furnish such services, provided always that the charges for such
services by persons authorized by the Landlord are comparable to the industry
charge.  Such services shall be furnished only at such hours, in such places
within the tenant's premises and under such reasonable regulations as may be
fixed by the Landlord.
 
5.           No awnings or other projections over or around the windows shall be
installed by any tenant, and only such window blinds as are supplied or
permitted by the Landlord shall be used in a tenant's premises.
 
6.           There shall not be used in any space, or in the public halls of the
Building, either by the Tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.
 
7.           All entrance doors in each tenant's premises shall be left locked
when the tenant's premises are not in use.  Entrance doors shall not be left
open at any time.  All windows in each tenant's premises if operable shall be
kept closed at all times and all blinds therein above the ground floor shall be
lowered when and as reasonably required because of the position of the sun,
during the operation of the Building air conditioning system to cool or
ventilate the tenant's premises.
 
8.           No noise, including the playing of any musical instruments, radio
or television, which, in the judgment of the Landlord, might disturb other
tenants in the Building shall be made or permitted by any tenant.  Nothing shall
be done or permitted in any tenant's premises, and nothing shall be brought into
or kept in any tenant's premises, which would impair or interfere with any of
the Building services or the proper and economic heating, cleaning or other
servicing of the Building or the premises, or the use or enjoyment by any other
tenant of any other premises, nor shall there be installed by any tenant any
ventilating, air conditioning, electrical or other equipment of any kind which,
in the judgment of the Landlord, might cause any such impairment or
interference.  No dangerous, flammable, combustible or explosive object or
material shall be brought into the Building by any tenant or with the permission
of any tenant.
 
9.           Tenant shall not permit any cooking or food odors emanating within
the Demised Premises to seep into other portions of the Building.

 
71

--------------------------------------------------------------------------------

 

10.          No acids, vapor or other materials shall be discharged or permitted
to be discharged into the waste lines, vents or flues of the Building which may
damage them.  The water and wash closets and other plumbing fixtures in or
serving any tenant's premises shall not be used for any purpose other than the
purpose for which they were designed or constructed, and no sweepings, rubbish,
rags, acids or other foreign substances shall be deposited therein.  All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, visitors or licensees, shall have caused the
same.
 
11.          No signs, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by any tenant on any part of the
outside or inside of the Building or inside the premises if visible from the
outside without the prior written consent of the Landlord.  In the event of the
violation of the foregoing by any tenant, Landlord may remove the same without
any liability, and may charge the expense incurred by such removal to the tenant
or tenants violating this rule.  Interior signs and lettering on doors and
elevators shall be inscribed, painted, or affixed for each tenant by Landlord at
the expense of such tenant, (the charge not to exceed that which a reputable
outside contractor would charge), and shall be of a size, color and style
reasonably acceptable to Landlord.  Landlord shall have the right to prohibit
any advertising by any tenant which impairs the reputation of the building or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.
 
12.          No additional locks or belts of any kind shall be placed upon any
of the doors or windows in any tenant's premises and no lock on any door therein
shall be changed or altered in any respect.  Upon the termination of a tenant's
lease, all keys of the tenant's premises and toilet rooms shall be delivered to
the Landlord.
 
13.          No tenant shall mark, paint, drill into or in any way deface any
part of the Building or the premises demised to such tenant.  No boring, cutting
or stringing of wires shall be permitted, except with the prior written consent
of Landlord, which will not be unreasonably withheld or delayed, and as Landlord
may reasonably direct.  No tenant shall install any resilient tile or similar
floor covering in the premises demised to such tenant except in a manner
approved by Landlord.
 
14.          No tenant shall use or occupy, or permit any portion of the
premises demised to such tenant to be used or occupied, as an office for a
public stenographer or typist, or as a barber or manicure shop, or as an
employment bureau.  No tenant or occupant shall engage or pay any employees in
the Building, except those actually working for such tenant or occupant in the
Building, nor advertise for laborers giving an address at the Building.
 
15.          No premises shall be used, or permitted to be used, at any time, as
a store for the sale or display of goods, wares or merchandise of any kind, or
as a restaurant, shop, booth, bootblack or other stand, or for the conduct of
any business or occupation which predominantly involves direct patronage of the
general public in the premises demised to such tenant, or for manufacturing or
for other similar purposes.

 
72

--------------------------------------------------------------------------------

 

16.          The requirements of tenants will be attended only upon application
at the office of the Building.  Employees of Landlord shall not perform any work
or do anything outside of the regular duties, unless under special instructions
from the office of the Landlord.
 
17.          Each tenant shall, at its expense, provide artificial light in the
premises demised to such tenant for Landlord's agents, contractors and employees
while performing janitorial or other cleaning services and making repairs or
alterations in said premises.
 
18.          The tenant's employees shall not loiter around the hallways,
stairways, elevators, front, roof or any other part of the Building used in
common by the occupants thereof.
 
19.          If the premises demised to any tenant become infested with vermin,
such tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the satisfaction of Landlord and shall
employ such exterminators therefor as shall be approved by Landlord.
 
20.          No bicycle or other vehicle and no animals shall be allowed in the
showrooms, offices, halls, corridors or any other parts of the Building.
 
21.          Tenant shall not, without Landlord’s prior written consent, install
or operate any heating device, refrigerating or air conditioning equipment,
steam or internal combustion engine, boiler, stove, machinery or mechanical
devices upon the premises or carry on any mechanical or manufacturing business
thereon, or use or permit to be brought into the Building flammable fluids such
as gasoline, kerosene, benzene or naphtha or use any illumination other than
electric lights.  All equipment, fixtures, lamps and bulbs shall be compatible
with, and not exceed the capacity of the Building’s electric system.  No
explosives, firearms, radioactive or toxic or hazardous substances or materials,
or other articles deemed hazardous to life, limb or property shall be brought
into the Building or the Premises.
 
22.          Tenant must list all furniture and fixtures to be taken from the
Building upon a form approved by Landlord.  Such list shall be presented at the
office of the Building for approval before acceptance by the security officer or
elevator operator.
 
23.          Tenant, its customers, invitees, licensees, agents, servants,
employees and guests shall not encumber or obstruct sidewalks, entrances,
passages, courts, vestibules, halls, elevators, stairways or other common areas
in or about the Building.

 
73

--------------------------------------------------------------------------------

 

24.          Tenant shall not allow anything to be placed against or near the
glass in the partitions between the premises and the halls or corridors of the
Building which shall diminish the light in the halls or corridors.
 
25.          Upon termination of this Lease, Tenant shall surrender all keys of
the premises and of the Building and give to Landlord the explanation of the
combination of all locks on safes or vault doors in the Premises.
 
26.          Tenant shall provide the Building Manager with keys to all locks on
any doors of the premises.  The Building Manager shall be allowed admittance to
the premises in the event of any emergency, fire or other casualty that may
arise in other appropriate instances.
 
27.          Unless otherwise advised by Landlord, neither Tenant nor its
employees shall undertake to regulate the radiator controls of
thermostats.  Tenant shall report to the office of the Building whenever such
thermostats or radiator controls are not working properly or satisfactorily.
 
28.          All window treatments that are visible from the street shall be
subject to Landlord’s approval.
 
29.          Tenant assumes full responsibility for protecting its space from
weather, theft, robbery and pilferage, which includes keeping doors locked and
other means of entry into the premises closed and secured.
 
30.          Tenant shall not sell food of any kind or cook in the
Building.  Tenant may serve complimentary foods to its guests provided that it
shall first comply with all Legal Requirements.
 
31.          Water in the premises shall not be wasted by Tenant or its
employees by tying or wedging back the faucets of the washbowls or otherwise.
 
32.          All messengers shall be required to sign in and obtain a pass from
either the front desk or the elevator starters.  Contractors and other workmen
shall use only the freight elevators for all movement within the Building.
 
33.          Landlord reserves the right at any time, to install a
message/package center in an area in the Building designated by Landlord and
reasonably accessible to and for the common use of the tenants, and tenants
shall comply with the procedures for the same set forth by the Landlord.

 
74

--------------------------------------------------------------------------------

 

SCHEDULE D
 
Cleaning Specifications
 
for
 
623 Fifth Avenue, New York, New York
 
Landlord will perform cleaning services in the Demised Premises and related
areas as follows:
 
NIGHTLY
 
Empty and wipe clean all waste receptacles.
 
Wipe clean all accessible areas within hand high reach; including but not
limited to window sills, wall ledgers, chairs, desks, tables, file cabinets,
convector enclosures, pictures and all manner of office furniture.
 
Wipe clean all glass top desks and tables.
 
Sweep with treated cloths all composition tile flooring.
 
Carpet sweep all carpeted areas, and vacuum clean weekly.
 
CORE LAVATORIES (Nightly or as otherwise designated)
 
Wash and dry all bowls, seats urinals, washbasins and mirrors.
 
Wash and wipe dry all metal work.
 
Insert toilet tissue, toweling and soap, materials to be supplied by Tenant.
 
Empty paper towel and sanitary napkin disposal receptacles and remove to
designated area.
 
Sweep and wash floors.
 
Wipe clean all sills, partitions and ledges.
 
Wipe clean exterior of waste cans and dispensing units.
 
Wash partitions monthly.

 
75

--------------------------------------------------------------------------------

 

Wash tile walls monthly.
 
Wash and dry interior of waste cans and sanitary disposal containers weekly.
 
WINDOW CLEANING SERVICES
 
Clean all exterior windows, inside and out periodically during the year, as
Landlord deems necessary.
 
RUBBISH REMOVAL SERVICES
 
Empty all ordinary dry rubbish waste baskets used in the normal course of
business from the office premises daily, Monday through Friday, holidays and
week ends excepted.

 
76

--------------------------------------------------------------------------------

 

SCHEDULE E
 
Definitions
 
(a)           The term mortgage shall include an indenture of mortgage and deed
of trust to a trustee to secure an issue of bond, encumbering on the leasehold
estate under a Superior Lease, and the term mortgagee shall include such a
trustee.
 
(b)           The terms include, including and such as shall each be construed
as if followed by phrase "without being limited to".
 
(c)           The term obligations of this lease, and words of like import,
shall mean the covenants to pay rent and additional rent under this lease and
all of the other covenants and conditions contained in this Lease.  Any
provision in this Lease that one party or the other or both shall do or not do
or shall cause or permit or not cause or permit a particular act, condition, or
circumstance shall be deemed to mean that such party so covenants or both
parties so covenant, as the case may be.
 
(d)           The term Tenant's obligations hereunder, and words of like import,
and the term Landlord's obligations hereunder, and words of like import, shall
mean the obligations of this Lease which are to be performed or observed by
Tenant, or by Landlord, as the case may be.  Reference to performance of either
party's obligations under this Lease shall be construed as "performance and
observance".
 
(e)           Reference to Tenant being or not being in default hereunder, or
words of like import, shall mean that Tenant is in default in the performance of
one or more of Tenant's obligations hereunder, or that Tenant is not in default
in the performance of any of Tenant's obligations hereunder, or that a condition
of the character described in Section 16.01 has occurred and continues or has
not occurred or does not continue, as the case may be.
 
(f)           The term laws and/or requirements of public authorities and words
of like import shall mean laws and ordinances of any or all of the Federal,
state, city, county and borough governments and rules, regulations, orders
and/or directives of any or all departments, subdivisions, bureaus, agencies or
offices thereof, or of any other governmental, public or quasi-public
authorities, having jurisdiction in the premises, and/or the direction of any
public officer pursuant to law.
 
(g)           The term requirements of insurance bodies and words of like import
shall mean rules, regulations, orders and other requirements of the New York
Board of Fire Underwriters and/or the New York Fire Insurance Rating
Organization and/or any other similar body performing the same or similar
functions and having jurisdiction or cognizance of the Building and/or the
Demised Premises.

 
77

--------------------------------------------------------------------------------

 

(h)          The term repair shall be deemed to include restoration and
replacement as may be necessary to achieve and/or maintain good working order
and condition.
 
(i)           Reference to termination of this lease includes expiration or
earlier termination of the term of this lease or cancellation of this Lease
pursuant to any of provisions of this lease or to law.  Upon a termination of
this Lease, the term and estate granted by this Lease shall end at noon of the
date of termination as if such date were the date of expiration of the Term of
this Lease and neither party shall have any further obligation or liability to
the other after such termination (i) except as shall be expressly provided for
in this Lease, or (ii) except for such obligation as by its nature or under the
circumstances can only be, or by the provisions of this Lease, may be, performed
after such termination, and, in any event, unless expressly otherwise provided
in this Lease, any liability for a payment which shall have accrued to or with
respect to any period ending at the time of termination shall survive the
termination of this Lease.
 
(j)           The term Tenant shall mean Tenant herein named or any assignee or
other successor in interest (immediate or remote) of Tenant herein named, while
such Tenant or such assignee or other successor in interest, as the case may be,
is in possession of the Demised Premises as owner of Tenant's estate and
interest granted by this lease.
 
(k)           Words and phrases used in the singular shall be deemed to include
the plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.
 
(l)            The rule of ejusdem generis shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.


 
78

--------------------------------------------------------------------------------

 
 